Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.1 Filed 04/22/21 Page 1 of 245




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



LARRY MAY, JOE KIMBROUGH,                 Case No: 2:21-cv-_____-___-___
CYNTHIA STOKES, RICHARD KING,             Hon.:
ANDREW WASHINGTON, JAMES DYSON            Mag.:
TANYA GLOVER, TIMOTHY ALLEN,
ROBERT WILLIAMS, KIMBERLEY GARZA,
APRIL LEGREAIR, PATTI TURNER,
RAVI YELAMANCHI, AURELIA MORGAN,
MAURIA DAVIS, HOWARD HILL, JR.,
BRUCE BAKER, GILBERTO GARZA,
JAY LEWIS, JOHN HALL, TENEIA CLEMENT,
TONYA TUCKER, ALFRED TEASLEY, MARCUS WISEMAN,
LEMONT BOYD, ROGER GREENWOOD, and
HAROLD L. ROBINSON, SR.
individuals,

      Plaintiffs,

-v-

GREAT LAKES WATER AUTHORITY
a State Agency, AFSCME LOCAL 2920,
a Labor Union, LAKESHORE GLOBAL CORPORATION,
a Michigan Domestic Profit Corporation,

        Defendants.
_____________________________________________________________________________/
THE RUBINSTEIN LAW FIRM
Jan Jeffrey Rubinstein (P57937)
Ryan Richardville (P77335)
Attorneys for Plaintiffs
30150 Telegraph Road, Suite 444
Bingham Farms, MI 48025
(248) 220-1415
_____________________________________________________________________________/

              There is no other pending or resolved civil action arising out of the
              same transaction or occurrence as alleged in the complaint.

                        PLAINTIFFS’ COMPLAINT AND JURY DEMAND

                                                1
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.2 Filed 04/22/21 Page 2 of 245




       NOW COMES Plaintiffs, by and through their attorneys, THE RUBINSTEIN LAW FIRM, and for

their Verified Complaint and Jury Demand against Defendants, states the following in support:

                                   JURISDICTION AND VENUE

   1. This is an action for workplace discrimination and harassment based upon the protected

       classes of race, age, national origin, and sex, including claims for hostile work

       environment, brought pursuant to the Michigan Elliott-Larsen Civil Rights Act, MCL

       37.2101 et seq. (“ELCRA”) and the common law of the State of Michigan, for workplace

       discrimination and harassment based on protected classes of race, national origin, and sex

       brought under Title VII of the Civil Rights Act of 1964 (“Title VII”), Violations of the Age

       Discrimination Employment Act (29 USC 621 et. seq.), Violations of the Equal Pay Act

       [29 USC 206(d)], Violations of the Lilly Ledbetter Fair Pay Act of 2009, Violations of the

       Fair Labor Standards Act (USC 203), Violation of the Family Medical Leave Act of 1993

       (29 USC 2601), Violations of the Public Employment Relations Act (MCL 423.201), and

       Violations of the National Labor Relations Act (29 USC 151).

   2. Plaintiff, LARRY MAY, is an adult resident of the State of Michigan who currently resides

       at 18365 Pierre Drive, Clinton Twp., MI 48038.

   3. Plaintiff, JOE KIMBROUGH, is an adult resident of the State of Michigan who currently

       resides at 1600 Antietam, Apt. 1405, Detroit, MI 48207.

   4. Plaintiff, CYNTHIA STOKES, is an adult resident of the State of Michigan who currently

       resides at 25350 Basin Street, Apt. 126, Southfield, MI 48033.

   5. Plaintiff, RICHARD KING, is an adult resident of the State of Michigan who currently resides

       at 15480 Carlisle, Detroit, MI 48205.

                                                2
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.3 Filed 04/22/21 Page 3 of 245




  6. Plaintiff, ANDREW WASHINGTON, is an adult resident of the State of Michigan who

     currently resides at 5425 West Outer Drive, Detroit, MI 48235.

  7. Plaintiff, JAMES DYSON, is an adult resident of the State of Michigan who currently resides

     at 13600 West Outer Drive, Redford, MI 48239.

  8. Plaintiff, TANYA GLOVER, is an adult resident of the State of Michigan who currently

     resides at 18528 Reed Street, Melvindale, MI 48122.

  9. Plaintiff, TIMOTHY ALLEN, is an adult resident of the State of Michigan who currently

     resides at 15755 Glenwood Street, Detroit, MI 48205.

  10. Plaintiff, ROBERT WILLIAMS, is an adult resident of the State of Michigan who currently

     resides at 11726 Lansdowne Street, Detroit, MI 48224.

  11. Plaintiff, KIMBERLEY GARZA, is an adult resident of the State of Michigan who currently

     resides at 4339 Casper Street, Detroit, MI 48210.

  12. Plaintiff, APRIL LEGREAIR, is an adult resident of the State of Michigan who currently

     resides at 8858 Warwick, Detroit, MI 48228.

  13. Plaintiff, PATTI TURNER, is an adult resident of the State of Michigan who currently resides

     at 14607 Strathmoor, Detroit, MI 48227.

  14. Plaintiff, RAVI YELAMANCHI, is an adult resident of the State of Michigan who currently

     resides at 3124 Cedar Crest Drive, Troy, MI 48083.

  15. Plaintiff, AURELIA MORGAN, is an adult resident of the State of Michigan who currently

     resides at 17255 Winston, Detroit, MI 48219.




                                               3
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.4 Filed 04/22/21 Page 4 of 245




  16. Plaintiff, MAURIA DAVIS, is an adult resident of the State of Michigan who currently resides

     at 6110 Drexel Street, Detroit, MI 48213.

  17. Plaintiff, HOWARD HILL, JR., is an adult resident of the State of Michigan who currently

     resides at 20430 Goddard, Detroit, MI 48234.

  18. Plaintiff, BRUCE BAKER, is an adult resident of the State of Michigan who currently resides

     at 25630 Filmore Place, Southfield, MI 48075.

  19. Plaintiff, GILBERTO GARZA, is an adult resident of the State of Michigan who currently

     resides at 2052 23rd Street, Detroit, MI 48216.

  20. Plaintiff, JAY LEWIS, is an adult resident of the State of Michigan who currently resides at

     14499 Eastburn Street, Detroit, MI 48205.

  21. Plaintiff, JOHN HALL, is an adult resident of the State of Michigan who currently resides at

     12560 2nd Ave., Southgate, Michigan 49185.

  22. Plaintiff, TENEIA CLEMENT, is an adult resident of the State of Michigan who currently

     resides at 48541 S. I94 Service Drive, Apt. 308, Belleville MI 48111.

  23. Plaintiff, ALFRED TEASLEY, is an adult resident of the State of Michigan who currently

     resides at 8710 E. Outer Drive, Detroit, MI 48213.

  24. Plaintiff, MARCUS WISEMAN, is an adult resident of the State of Michigan who currently

     resides at 18990 Ardmore Street, Detroit, MI 48235.

  25. Plaintiff, TONYA TUCKER, is an adult resident of the State of Michigan who currently

     resides at 22720 Civic Center Drive, Apt. B5, Southfield, MI 48033.




                                               4
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.5 Filed 04/22/21 Page 5 of 245




  26. Plaintiff, ROGER GREENWOOD, is an adult resident of the State of Michigan who currently

     resides at 15335 Appoline Street, Detroit, Michigan 48227.

  27. Plaintiff, LEMONT BOYD, is an adult resident of the State of Michigan who currently resides

     at 21810 Church Street, Oak Park, MI 48237.

  28. Plaintiff, HAROLD L. ROBINSON, SR., is an adult resident of the State of Michigan who

     currently resides at 25326 Lynford Street, Farmington Hills, MI 48336.

  29. Defendant, GREAT LAKES WATER AUTHORITY, is a State Agency, with its principal place

     of business located at 735 Randolph, Suite 1900, Detroit, Michigan 48226.

  30. Defendant, AFSCME LOCAL 2920, is a labor union, with its principal place of business

     located at 5555 Conner Street, Detroit, Michigan, 48213.

  31. Defendant, LAKESHORE GLOBAL CORPORATION, is a domestic for-profit corporation, with

     its principal place of business located at 7310 Woodward Ave., Ste. 500, Detroit, MI

     48202.

  32. The events giving rise to this cause of action invoke questions of federal law, over which

     this Court has original jurisdiction under 28 U.S.C. Sec. 1331.

  33. Further, pursuant to 28 U.S.C. Sec. 1367(a), this Court also has supplemental jurisdiction

     over Plaintiffs’ state law claims that are related to the action within this Court’s original

     jurisdiction, being that the state law claims arise out of the same action or occurrence as

     the federal law claims.

  34. Venue is proper in this judicial district under 28 USC Sec. 1391(b)(1) and (2).

                               GENERAL FACTUAL ALLEGATIONS


                                               5
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.6 Filed 04/22/21 Page 6 of 245




  35. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

  36. Defendant, THE GREAT LAKES WATER AUTHORITY was created in the fall of 2014 under a

     United States bankruptcy court order issued as part of the City of Detroit bankruptcy

     proceedings.

  37. The Detroit City Council voted to join the authority in September 2014 by a 7–2 vote, and

     the county commissions of Wayne, Oakland, and Macomb counties voted to join in

     October 2014.

  38. Defendant GLWA’s board held its first meeting on December 12, 2014.

  39. On June 12, 2015, a forty (40) year lease deal was created by a 5–1 vote of the Great Lakes

     Water Authority board.

  40. The assumption of much of Detroit Water and Sewerage Department's (DWSD) operations

     by the Great Lakes Water Authority allowed Detroit to fund improvements to their aging

     water infrastructure, such as repairs to old treatment facilities and leaking pipes.

  41. Under the Lease Agreement, the lease payments to Detroit must be used for water purposes

     and cannot be diverted to the general fund.

  42. GLWA formally assumed operations from the Detroit Water Sewer District on January 1,

     2016.

  43. The assumption of Detroit's operations and debt is under a 40-year lease that GLWA has

     over the City of Detroit's water system.

  44. Further, the deal allowed DWSD's workforce to be reduced from around 1,400 to around

     500 people.

  45. Currently, GLWA has approximately 1,000 employees.




                                                 6
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.7 Filed 04/22/21 Page 7 of 245




  46. The employees in this matter were all brought from DWSD to GLWA, under false promises

     and pretenses that they would be entitled to fair compensation and opportunities for

     advancement.

  47. Further, the employees named in this matter each have been informed that they were

     labeled as “red-circle” employees, due to coming from DWSD as legacy employees to

     GLWA upon the transfer of authority from one entity to the other.

  48. It has been discovered by all named Plaintiffs through the Freedom of Information Act

     (“FOIA”) that in reality, the disparate treatment that “red-circle” employees have been

     receiving has actually been based on several other factors, in pertinent part, the Plaintiffs’

     races, their age, and their genders.

  49. Moreover, the Plaintiffs in this matter have discovered that despite bringing decades of

     experience in efforts to make GLWA and the City of Detroit a better place, GLWA has

     elected to hire individuals who are Caucasian/white/males, with little to no experience,

     only to pay these individuals more than Plaintiffs are being paid at their “cap” due to being

     “red-circle” employees.

  50. Essentially, several Plaintiffs have had to train people hired off the street with no

     experience for job functions at a higher level and pay than that of Plaintiffs.

  51. As such, Plaintiffs have brought several claims against Defendants, including violations of

     Title VII for discrimination (42 USC 2000, et. seq.), Violations of the Elliot Larsen Civil

     Rights Act (MCL 37.2101), Violations of the Age Discrimination Employment Act (29

     USC 621 et. seq.), Violations of the Equal Pay Act [29 USC 206(d)], Violations of the

     Lilly Ledbetter Fair Pay Act of 2009, Violations of the Fair Labor Standards Act (29 USC

     203), Violation of the Family Medical Leave Act of 1993 (29 USC 2601), Violations of



                                               7
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.8 Filed 04/22/21 Page 8 of 245




     the Public Employment Relations Act (MCL 423.201), and Violations of the National

     Labor Relations Act (29 USC 151).

               FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF LARRY MAY

  52. Plaintiffs incorporates and realleges all above paragraphs as if set forth in full herein.

  53. Plaintiff Larry May is a fifty-six (56) year old African American male.

  54. Plaintiff Larry May’s credentials include a Commercial Driver’s License, a Blueprint

     Reading Certification, and a Electrical Certification, as well as working as a plant mechanic

     for a total of ten (10) years.

  55. Plaintiff Larry May was employed by the City of Detroit in its water department

     (“DWSD”) for approximately four (4) years in a maintenance mechanic position.

  56. Upon the GLWA formation in 2016, Plaintiff Larry May was not immediately selected to

     be a member of the “pilot team” of employees who were transitioned in from Detroit Water

     and Sewer Department (“DWSD”).

  57. During this period, Plaintiff Larry May was assigned to report to co-Plaintiff Timothy

     Allen.

  58. Both Timothy Allen and Larry May continued to work at the facility owned by GLWA as

     DWSD employees.

  59. During this period, Larry May continued to work in a plant support role. During this time,

     Mr. May fell through a grate in the floor at one of Defendant GLWA’s plants and landed

     on a conveyor, as a result, his labrum muscle was torn.

  60. While on medical leave, GLWA offered Mr. May a position within GLWA and instructed

     him that he must immediately resign from DWSD.
                                                 8
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.9 Filed 04/22/21 Page 9 of 245




  61. GLWA pressured Mr. May into accepting this position, informing him that “if he did not

     accept, he would not have a job.”

  62. Mr. May accepted a position with GLWA, and his starting pay rate at that time was

     $42,000.00 per year.

  63. At the time of his hiring by Defendant GLWA, Plaintiff May accepted a position as Plant

     Maintenance Tech I which required only a high school diploma or GED, despite Mr. May

     having the aforementioned qualifications.

  64. Plaintiff May was a valuable asset to Defendant in that he alone had always carried out his

     work in an exemplary fashion.

  65. Several Plaintiffs, including Mr. May, discovered through utilization of the Freedom of

     Information Act (“FOIA”) that there were, and still exist to date, severe pay discrepancies

     amongst people of color in comparison to others.

  66. By way of specific example, Plaintiff May’s co-worker, Mark Christie, a white man,

     negotiated a position as a Level II Technician, in comparison to Mr. May’s Level I

     Technician position.

  67. Mr. Christie was compensated $50,000.00 starting salary, despite having no credentials in

     comparison to Mr. May’s decades of experience.

  68. This issue was no coincidence, Defendant GLWA also hired a white individual named

     Justin Seal, despite having no verification to his credentials, at a rate of $23.00 per hour or

     $47,840.00 per year.




                                                9
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.10 Filed 04/22/21 Page 10 of 245




   69. Additionally, another white individual, named Jay Cleveland, was able to be hired from

      outside of the company and permitted to negotiate a higher pay and better benefits than Mr.

      May, despite having significantly less experience.

   70. Mr. May, among many of the other Plaintiffs in this matter, was essentially forced to train

      the individual working over him while that individual would enjoy professional titles,

      perks, and better pay than that of Plaintiff May.

   71. Mr. May raised this issue to the appropriate channels in GLWA’s Human Resources and

      was only given the answer that “the management team makes the decisions.” Mr. May to

      date, has been continued to be spun back and forth through numerous channels in attempts

      to raise concerns about these issues.

   72. Further, Mr. May was promised advancement and pay raises through his position with

      GLWA. However, no raises were given, and management has continually moved the

      goalpost in terms of the qualifications Mr. May will need for advancement.

   73. Additionally, in his employment with GLWA, Mr. May was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.

   74. Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

              FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF ANDREW WASHINGTON

   75. Plaintiffs incorporates and realleges all above paragraphs as if set forth in full herein.

                                                 10
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.11 Filed 04/22/21 Page 11 of 245




   76. Plaintiff Andrew Washington is a sixty-two (62) year old African American male.

   77. Plaintiff Andrew Washington’s credentials include a being a journeyman electrician for

      over 26 years, as well as working as an electrician for the City of Detroit for a total of thirty

      (30) years.

   78. Plaintiff Washington was forced to retire from DWSD in September 2016. He began

      working with Defendant, GLWA, in February 2017.

   79. Plaintiff Washington worked with GLWA for approximately 3.5 years, until September

      11, 2020.

   80. Plaintiff Washington essentially stopped working for Defendant due to the blatant failure

      to fulfill on its word of advancement that Mr. Washington would receive in the scope of

      working for GLWA.

   81. Thereafter, Mr. Washington began working for a contract house called Lakeshore Global

      on September 28, 2020.

   82. As part of Mr. Washington’s assignment through the contract house, he was placed at the

      exact same plant that he had previously worked at, belonging to GLWA.

   83. Subsequently, Mr. Washington was laid off October 2, 2020. The reason given for his

      layoff was that he was “previously employed at a contractor holder’s company” despite the

      same not being true.

   84. Plaintiff Washington Filed complaints on his union, IBEW 58, with Michigan’s Union

      Board, and EEOC.




                                                 11
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.12 Filed 04/22/21 Page 12 of 245




   85. Further, Mr. Washington received an email from Dan Alford, Director: stating that “I do

      not want former GLWA electricians to return to work at the WRRF or CSOs as part of

      Lakeshore’s team. Please ensure that tomorrow will be Mr. Washington’s last day.”

   86. Clearly, the fashion in which Mr. Alford and GLWA carried this out amounted to

      retaliation, as the reason that Mr. Washington was given for leaving GLWA was blatantly

      false.

   87. In reality, numerous electricians have quit or retired from GLWA, and through the Local

      58 International Brotherhood of Electricians, been rehired through contractors such as non-

      party Lakeshore Global, and continued working through a contract house, for GLWA for

      multiple years. Notably, these employees who engaged in the same career path as Mr.

      Washington, albeit without consequence, were white males.

   88. Additionally, Defendants GLWA and Lakeshore Global denied Mr. Washington’s

      unemployment application, stated that he had quit, despite the fact that he was actually laid

      off on October 2, 2020. Thus, Mr. Washington had no source of income for several months

      due to the egregious acts of Defendants GLWA and Lakeshore Global.

                 FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF RAVI YELAMANCHI

   89. Plaintiffs incorporates and realleges all above paragraphs as if set forth in full herein.

   90. Plaintiff Ravi Yelamanchi is a fifty-nine (59) year old Indian Male.

   91. Plaintiff Yelamanchi migrated to the United States in 1988, and began working for DWSD

      as an Engineer in 1994.

   92. At all times that Yelamanchi was an employee with DWSD, he conducted himself in an

      exemplary fashion and excelled in his role as an engineer.



                                                 12
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.13 Filed 04/22/21 Page 13 of 245




   93. In January, 2016, Plaintiff Yelamanchi switch to employer-Defendant GLWA, where he

      held the same title as an Engineer.

   94. Seemingly immediately, despite Mr. Yelamanchi having twenty-two (22) years of

      experience as an Engineer with DWSD, he began receiving poor work performance

      reviews due to “communication” from his management at GLWA.

   95. These “communication” issues are new in that Mr. Yelamanchi had not received these

      types of poor reviews during his tenure with DWSD.

   96. Further, Mr. Yelamanchi received two suspensions from work recently, both in which

      GLWA cited “poor work performance”, as well as “communication” as issues.

   97. Notably, Mr. Yelamanchi observed that within his group, only individuals over the age of

      sixty (60) were served with these suspensions.

   98. The first suspension Mr. Yelamanchi received was for five (5) days, and the second was

      for ten (10) days, despite no one else on his teams receiving suspensions for performance

      that did not solely fall on Plaintiff Yelamanchi.

   99. Additionally, the second ten (10) day suspension was served on Mr. Yelamanchi almost

      immediately after returning from sick leave in March 2020, despite him being out of work

      on leave.

   100.       As a result of Mr. Yelamanchi beginning to be harassed by management for his

      “communication” issues – which upon information and belief, are due to his accent, Mr.

      Yelamanchi has suffered from extreme stress and depression – Mr. Yelamanchi has also

      been taking English classes for several years in efforts to resolve the issues for which he is




                                               13
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.14 Filed 04/22/21 Page 14 of 245




      continuously being cited for – however the beratement from management continues and

      Mr. Yelamanchi still suffers from unreasonable treatment at work as a result.

   101.         Additionally, Plaintiff Yelamanchi has discovered through the Design Group at

      GLWA, that the Newly hired Engineers with Level I classifications are currently being

      paid at a higher starting rate than former DWSD employees are at Engineer Level III.

   102.         Moreover, on multiple occasions it has been discovered that Level I Engineers are

      being promoted directly to Engineer III’s, without any of the requisite experience.

   103.         Finally, Engineers without PMP Certifications are becoming Managers, Directors

      and COO, whereas to be an Engineer III requires a CAPM Certification, and to be an

      Engineer IV requires a PMP certification – however this have been overlooked and certain

      staff members have been given this advancement without the appropriate certifications.

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF HOWARD HILL, JR.

   104.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   105.         Mr. Howard Hill is a forty-two (42) year old, African American male.

   106.         Plaintiff Hill worked with DWSD for fifteen (15) years – both as a Sewage

      Attendant and eventually through promotion – as a sewage operator.

   107.         At all times relevant, Mr. Hill did not have a valid Michigan Driver’s License –

      because he did not need one for his role at DWSD. This fact was also known to DWSD.

   108.         In 2015, Mr. Hill transferred from DWSD to GLWA, and was given the exact same

      job function and the exact same job title as he had at DWSD.



                                                14
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.15 Filed 04/22/21 Page 15 of 245




   109.         On several occasions, Mr. Hill made GLWA aware that he did not have a Michigan

      Driver’s License, and again, this was not a requirement for his job function – either with

      DWSD or GLWA.

   110.         When Mr. Hill originally filled out the application to work for GLWA in 2015 – he

      wrote in the application that he did not have a valid driver’s license.

   111.         Further, during his employment with GLWA, Mr. Hill was denied a promotion due

      to “lack of a driver’s license” despite the fact that a valid driver’s license was not a part of

      the requirements for that position.

   112.         In December, 2018 – Mr. Hill was notified that he had “30 days to get his affairs in

      order” meaning he had 30 days to obtain a driver’s license.

   113.         Due to this completely unrealistic obligation being imposed in such a short

      timeframe – Mr. Hill was wrongfully terminated on January 15, 2019.

   114.         At no time, did anyone from Human Resources or Supervision at GLWA speak to

      Mr. Hill about his situation, why he did not have a driver’s license, and what would need

      to be done to obtain his driver’s license.

   115.         Upon information and belief, Mr. Hill was terminated due to his race, as GLWA

      had no underlying legitimate reason for his termination. Further, the form and fashion of

      GLWA’s termination breached Mr. Hill’s Collective Bargaining Agreement with

      AFSCME Local 2920.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF MAURIA DAVIS

   116.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

                                                   15
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.16 Filed 04/22/21 Page 16 of 245




   117.      Plaintiff, Mauria Davis, is a 44-year-old African American male. Plaintiff Davis is

      also a diabetic and asthmatic.

   118.      Plaintiff Davis began working with DWSD in 2010 as a Water/Sewage Attendant.

   119.      Plaintiff Davis began working with Defendant GLWA in 2016, under an identical

      role, the only difference being that his title was changed from “Sewage Plant Attendant”

      to “Sewage Plant Technician.”

   120.      At all times relevant, despite promises by Defendant GLWA that Plaintiff would

      receive opportunities for raises and advancement, Plaintiff Davis never received such

      opportunities. In fact, Plaintiff Davis was informed by management that he was labeled a

      “Red Circle” employee – meaning his pay rate at DWSD was his salary cap at GLWA.

   121.      When these issues were discussed with HR, Plaintiff Davis was informed that he

      was denied advancement due to a lack of a driver’s license. At all times relevant, Mr. Davis

      did not have a valid Michigan Driver’s License – because he did not need one for his role

      at DWSD or at GLWA. This fact was also known to GLWA.

   122.      When Mr. Davis originally filled out the application to work for GLWA in 2015 –

      he wrote in the application that he did not have a valid driver’s license.

   123.      In 2018 – Mr. Davis was notified that he was being terminated due to his “lack of

      a driver’s license.”

   124.      In 2019, GLWA brought Plaintiff Davis back. Due to medical complications,

      Plaintiff Davis timely filed that he was taking FMLA leave due to numerous health issues

      he was having.




                                               16
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.17 Filed 04/22/21 Page 17 of 245




   125.         When Plaintiff Davis returned to work – he was immediately handed a ten (10) day

      suspension for no-call no-showing to work.

   126.         Despite Plaintiff’s timely written information regarding his medical condition and

      need to take leave – he was terminated on October 15, 2020 for a second time without valid

      cause, and without subsequent violations following his ten (10) day suspension.

   127.         Upon information and belief, Mr. Davis was terminated due to his race, as GLWA

      had no underlying legitimate reason for his termination. Further, the form and fashion of

      GLWA’s termination breached Mr. Davis’ Collective Bargaining Agreement with Union

      2920.

   128.         Mr. Davis’ Union, Defendant AFSCME Local 2920 – also failed to collectively

      bargain in good faith on behalf of Plaintiffs, causing them to lose benefits such as shift

      premiums, and Defendant Local 2920 further failed to investigate these issues on Mr.

      Davis’ behalf and failed to timely grieve Defendant GLWA for their payscale

      discrimination and wrongful termination.

                   FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF APRIL LEGREAIR

   129.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   130.         Plaintiff April Legreair is a forty-seven (47) year old African American female.

   131.         Plaintiff April Legreair was employed by the City of Detroit in its water department

      (“DWSD”) for approximately four (4) years in a position as a Sewage Plant Attendant.

   132.         In 2016, Plaintiff Legreair was offered a position as a Sewage Plant Technician.



                                                 17
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.18 Filed 04/22/21 Page 18 of 245




   133.      GLWA pressured Plaintiff Legreair into accepting this position, informing her that

      “if she did not accept, she would not have a job.”

   134.      Plaintiff Legreair was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion.

   135.      Several Plaintiffs discovered through utilization of the Freedom of Information Act

      (“FOIA”) that there were, and still exist to date, severe pay discrepancies amongst people

      of color in comparison to others.

   136.      By way of specific example, on numerous occasions, Defendant GLWA would hire

      white individuals outside of the company without any qualifications to fulfill management

      roles above Plaintiff Legreair.

   137.      When Plaintiff Legreair would apply for advancement, she would be unable to

      complete the application, due to “lacking certifications” however, these same white

      individuals who were hired from outside of GLWA also lacked certifications and yet, were

      fulfilling these same positions Plaintiff Legreair would apply for.

   138.      Remarkably, Plaintiff Legreair sent emails to Operation Manager Luther

      Blackburn, requesting to be moved to a different team if a position opened. In response,

      she was informed that there were “no vacancies.”

   139.      Thereafter, the same team she sought a vacancy on moved a white individual who

      was hired from outside of GLWA to fulfill a position that Plaintiff Legreair was told “was

      not vacant.”




                                               18
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.19 Filed 04/22/21 Page 19 of 245




   140.       Additionally, despite being an exemplary employee with GLWA, Defendant

      GLWA has refused to give Plaintiff Legreair any raises – citing that it was because she had

      received one single disciplinary action from DWSD during her four (4) year tenure there.

   141.       Plaintiff Legreair, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over her while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Legreair.

   142.       Plaintiff Legreair has also discovered that in order to get FMLA leave, you must

      certify – notably, failure to do so will result in a disciplinary action such as a suspension –

      however there have been several occasions where individuals who were white in color had

      this same issue and were only handed an unpaid day off, rather than a legitimate

      suspension, as some employees such as Plaintiff Mauria Davis had faced.

   143.       Plaintiff Legreair raised these issues to the appropriate channels in her role on the

      negotiations team, and further informed them that individuals working at the Water

      Resource Recovery Facility (“WRFF”) were being treated poorly, in terms of pay rates,

      Paid Time Off, FMLA Leave, and likewise, both due to being prior DWSD employees,

      due to race, and due to union status.

   144.       Seemingly in retaliation, after raising these issues, Plaintiff Legreair was placed on

      a rotational 12-hour per day shift, despite not requesting so and despite requests that she

      remain on a normal eight (8) hour shift.

   145.       Further, Plaintiff Legreair was placed into a Clerk’s union, Defendant Local 2920,

      based on the role that Defendant GLWA assigned her.




                                                 19
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.20 Filed 04/22/21 Page 20 of 245




   146.         Defendant, GLWA, failed to collectively bargain with the Local 2920 Clerk’s

      Union that Plaintiff Legreair was placed into in good faith. Upon information and belief,

      despite setting up a “negotiation process”, GLWA had already signed a contract with Local

      2920 and as such, the employee’s requests were not heard.

   147.         Defendant, the Local 2920 Clerk’s Union also has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

            FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF AURELIA MORGAN

   148.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   149.         Plaintiff Aurelia Morgan is a fifty-four (54) year old African American female.

   150.         Plaintiff Aurelia Morgan was employed by the City of Detroit in its water

      department (“DWSD”) for approximately fifteen (15) years in her role as a Sewage Plant

      Operator.

   151.         Upon the GLWA formation in 2016, Plaintiff Aurelia Morgan was immediately

      selected to be a member of the “pilot team” of employees who were transitioned in from

      Detroit Water and Sewer Department (“DWSD”).

   152.         Defendant, GLWA made numerous representations and promises to Plaintiff

      Morgan, by way of specific example, she was told that “in order to have a job” she would

      need to resign from DWSD and apply to be on the Pilot Team with GLWA.

   153.         Further, GLWA led Plaintiff Morgan to believe that she would not have a job if she

      did not resign from DWSD and apply to GLWA.

                                                20
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.21 Filed 04/22/21 Page 21 of 245




   154.      Plaintiff Morgan was informed by representatives of GLWA that she would get an

      increase when a letter was signed to begin working for GLWA. Plaintiff Morgan signed

      in October 2015, and never received the particular pay increase promised to her.

   155.      At the time of his hiring by Defendant GLWA, Plaintiff Morgan accepted a position

      as Plant Technician I which required only a high school diploma or GED, despite Plaintiff

      Morgan having the aforementioned qualifications.

   156.      Plaintiff Morgan was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion.

   157.      Several Plaintiffs, including Mr. May and Ms. Morgan, discovered through

      utilization of the Freedom of Information Act (“FOIA”) that there were, and still exist to

      date, severe pay discrepancies amongst people of color in comparison to others.

   158.      By way of specific example, Plaintiff Morgan has routinely observed that people

      were being hired off the street without experience, who were permitted to negotiate their

      pay. Further, Ms. Morgan has observed that other white individuals have come from

      DWSD with less years of service and less experience, who were making less pay than Ms.

      Morgan at DWSD, and are now being paid higher than her at Defendant GLWA. These

      individuals do not have the required certifications for advancement either.

   159.      Moreover, when Plaintiff Morgan would raise these issues to management, they

      would not give her any sort of advancement or pay raise – Plaintiff Morgan has had one

      (1) $0.35/hr raise over the course of her five (5) years with GLWA, despite employees

      coming in off of the street and getting merit raises routinely.




                                               21
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.22 Filed 04/22/21 Page 22 of 245




   160.      Ms. Morgan, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over her while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Morgan. Recently, Plaintiff

      Morgan had to train a Level III (3) technician with a “C” Certification, despite having less

      experience than her, despite still retaining the title of a Level (I) technician with her five

      (5) years of experience at GLWA and fifteen (15) years of experience at DWSD doing the

      exact same job, for a total of twenty (20) years’ experience.

   161.      Ms. Morgan raised this issue to the appropriate channels in GLWA’s Human

      Resources (“OD” Department”) and was only given the answer that “the management team

      makes the decisions.” Ms. Morgan to date, has been continued to be spun back and forth

      through numerous channels in attempts to raise concerns about these issues.

   162.      Further, Ms. Morgan was promised advancement and pay raises through her

      position with GLWA. However, no raises were given, and management has continually

      moved the goalpost in terms of the qualifications Ms. Morgan will need for advancement.

   163.      Recently, Ms. Morgan has been informed that she will need to obtain a “D” License

      certification or she will potentially lose her job completely, despite the fact that this was

      not a condition of her prior position in the exact same role with DWSD, and further, despite

      the fact that the plant director does not have the necessary licensure to operate the plan in

      which Ms. Morgan is employed at.

   164.      Plaintiff Morgan has also discovered that in order to get FMLA leave, you must

      certify – notably, failure to do so will result in a disciplinary action such as a suspension –

      despite no information regarding this certification requirement existing in the employee

      handbook.

                                                22
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.23 Filed 04/22/21 Page 23 of 245




   165.      At one point, Ms. Morgan was handed a five (5) day suspension for “going AWOL”

      for a month on FMLA leave - however there have been several occasions where individuals

      who were white in color had this same issue and were only handed an unpaid day off, rather

      than a legitimate suspension, as some employees such as Ms. Morgan and co-Plaintiff

      Mauria Davis had faced. Ms. Morgan was never given notice regarding her FMLA leave

      running out due to “not certifying” and have to have paperwork backdated by her Doctor

      to show that she had a legitimate reason for taking FMLA Leave.

   166.      Seemingly in retaliation, after raising these issues to management, Plaintiff Morgan

      was placed on a rotational 12-hour per day shift, despite not requesting so and despite

      requests that she remain on a normal eight (8) hour shift, due to obligations with her (17)

      year old minor child. At all times relevant, Plaintiff Morgan was informed that GLWA

      would accommodate her schedule for care with her minor child, however such has not been

      the case.

   167.      Additionally, Ms. Morgan has suffered from disparate treatment in terms of

      clocking in. By way of specific example, Ms. Morgan has been written up for clocking in

      at 7:00:31 when her designated clock-in time is 7:00:00. Other teams throughout the

      WRFF Plant do not enforce this procedure.

   168.      Further, since making complaints to HR, agents and employees of Defendant

      GLWA have done things to make the workplace an increasingly dangerous place to work.

   169.      By way of specific example, Supervisor Dan Alford has ordered that many of the

      telephones in the lower level of the premises, which were to be used for emergency

      purposes, be taken away. Now as a result of this, Plaintiffs such as Ms. Morgan cannot

      call for help in the event of an emergency when underground. Mr. Alford has ignored

                                              23
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.24 Filed 04/22/21 Page 24 of 245




      warnings that a Plant Employee died due to being unable to use the phones when

      underground, approximately twenty (20) years ago when the plant was owned by DWSD.

   170.      Additionally, Ms. Morgan’s Supervisor, Michael Coyote, has now taken egregious

      acts against her, such as making Ms. Morgan do certain indoor tasks, such as cleaning up

      trash and sweeping. Further, he has instructed her to do maintenance work indoors with

      asbestos exposure, despite the fact that she has made the staff aware of her chronic asthma

      condition.

   171.      Michael Coyote, seemingly in retaliation for prior disagreements, has instructed

      Ms. Morgan that she would be “permanently assigned to indoor work” such as incineration

      duties, and did not care that this would put Ms. Morgan at risk for asthma attacks. Recently,

      Ms. Morgan had an asthma attack so severe due to this indoor asbestos exposure that she

      had to leave work early and seek medical treatment.

   172.      Plaintiff Morgan has also observed disparate treatment in her role on the safety

      committee – when she would bring up issues to management, such as Luther Blackburn,

      and offer proposed solutions, management would elect to do nothing – however when a

      white co-worker would bring up the same issue, Management would work with them to

      solve the issue.

   173.      Further, Defendant GLWA made representations that Plaintiff would have her sick

      leave rolled over from DWSD to GLWA – however GLWA did not do that, instead,

      coming up with a system where Plaintiff Morgan’s sick leave from DWSD was called

      “reserve sick” and it was mandated that Morgan would have to certify as disabled in order

      to use it – otherwise, her PTO would be utilized first. Further, if you utilize any FMLA

      time, you are denied use of your sick leave.

                                               24
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.25 Filed 04/22/21 Page 25 of 245




                FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF BRUCE BAKER

   174.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   175.         Plaintiff Bruce Baker is a fifty-four (54) year old African American male.

   176.         Plaintiff Bruce Baker’s credentials include Refrigeration I License, a Steam

      Operator’s License, as well as working as a plant mechanic for a total of nineteen (19)

      years.

   177.         Plaintiff Bruce Baker was employed by the City of Detroit in its water department

      (“DWSD”) for approximately fourteen (14) years in a position as a Plant Equipment

      Operating Mechanic, in which he was routinely given raises, advancement, and fair

      treatment.

   178.         Upon the GLWA formation in 2016, Plaintiff Bruce Baker was informed that if he

      did not sign on with GLWA, he would not have a job. Further, Mr. Baker was forced to

      give up his wages, perks, and Union Affiliation with Local 324 in order to join Defendant

      Union – Local 2920.

   179.         Remarkably, electricians and plumbers were able to stay in their union, while

      mechanics were forced to join a clerk’s union that did not adequately represent their

      interests and have failed to bargain with GLWA in good faith.

   180.         Plaintiff Baker was a valuable asset to Defendant in that he alone had always carried

      out his work in an exemplary fashion.




                                                 25
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.26 Filed 04/22/21 Page 26 of 245




   181.       Several Plaintiffs, including Mr. Baker, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   182.       By way of specific example, Plaintiff Baker’s co-worker, Ray Conner, negotiated

      a position as a higher-level technician, with higher pay, despite having no credentials such

      as professional licenses in comparison to Mr. Baker’s, in addition to his decades of

      experience.

   183.       Mr. Baker, among many of the other Plaintiffs in this matter, was essentially forced

      to train the individual working over him while that individual would enjoy professional

      titles, perks, and better pay than that of Plaintiff Baker.

   184.       Further, Mr. Baker was promised advancement and pay raises through his position

      with GLWA. However, to date Mr. Baker has only received one (1) $0.50 raise, and

      management has continually moved the goalpost in terms of the qualifications Mr. Baker

      will need for advancement.

   185.       Additionally, in his employment with GLWA, Mr. Baker was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates, shift premiums, and benefits, despite their duty to their

      members that they do so.

   186.       Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF JOHN HALL


                                                 26
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.27 Filed 04/22/21 Page 27 of 245




   187.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   188.         Plaintiff John Hall is a fifty-seven (57) year old African American male.

   189.         Plaintiff John Hall’s credentials include a Commercial Driver’s License, a III Steam

      Engineering License, and a III Refrigeration License, as well as working as a plant

      equipment operation mechanic for a total of thirteen (13) years.

   190.         Plaintiff John Hall was employed by the City of Detroit in its water department

      (“DWSD”) for approximately eight (8) years in a position as a Plant Equipment Operation

      Mechanic.

   191.         Upon joining the GLWA formation in 2016, Plaintiff John Hall was informed he

      would “not lose pay, but not gain pay” despite representation that he would be entitled to

      advancement and opportunities for raises during his position with GLWA.

   192.         In reality, Plaintiff Hall was given pay comparable to what GLWA current

      compensates a Level (I) technician – a position that only requires a GED or equivalent –

      despite Plaintiff’s aforementioned credentials.

   193.         The prevailing wage for a Mechanic such as Mr. Hall is $31.00/hr, however due to

      Defendant GLWA’s reclassification and Mr. Hall’s placement in Defendant Local 2920,

      he is instead paid at a rate of $21.00/hr.

   194.         Plaintiff Hall also has not been given any raises or advancement during his five (5)

      years with GLWA.

   195.         Further, Plaintiff Hall and his team of four employees have been carrying out the

      work of (8) people, and Defendant GLWA has been unable to fill any roles despite due and

                                                   27
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.28 Filed 04/22/21 Page 28 of 245




      proper demand, citing that they cannot hire people with the certifications that Plaintiffs

      such as Mr. Hall have, at the pay rate that Plaintiffs such as Mr. Hall have been paid.

   196.       By way of specific example, Plaintiff Hall’s co-worker, Ray Conner, negotiated a

      position as a higher level technician, with higher pay, despite having no credentials such

      as professional licenses in comparison to Mr. Hall’s, in addition to his decades of

      experience.

   197.       Mr. Hall, among many of the other Plaintiffs in this matter, was essentially forced

      to train the individual working over him while that individual would enjoy professional

      titles, perks, and better pay than that of Plaintiff Hall.

   198.       Further, Mr. Hall was promised advancement and pay raises through his position

      with GLWA. However, no raises were given, and management has continually moved the

      goalpost in terms of the qualifications Mr. Hall will need for advancement.

   199.       When Mr. Hall reached out to his supervisor, Dan Alford, regarding pay

      discrepancies, he was told that he was labeled as a “red-circle” employee due to coming

      from DWSD, that he was not entitled to raises, and “if he did not like it he could go

      somewhere else.”

   200.       Additionally, in his employment with GLWA, Mr. Hall was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.




                                                 28
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.29 Filed 04/22/21 Page 29 of 245




   201.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF RICHARD KING

   202.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   203.         Plaintiff Richard King is a Sixty-Five (65) year old African American male.

   204.         Plaintiff Richard King was employed with DWSD beginning in 2008 as an

      Apprentice Electrician.

   205.         Upon joining the GLWA formation in 2016, Plaintiff Richard King was hired as an

      electrical technician, and compensated the same as an entry-level employee, despite

      bringing eight (8) years of experience with him to Defendant, GLWA.

   206.         Plaintiff King also has not been given any raises or advancement during his five (5)

      years with GLWA, despite routinely receiving them with DWSD for the same position.

   207.         Further, Mr. King, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over him while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff King

   208.         Further, Mr. King was promised advancement and pay raises through his position

      with GLWA. However, no raises were given, and management has continually moved the

      goalpost in terms of the qualifications Mr. King will need for advancement.




                                                 29
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.30 Filed 04/22/21 Page 30 of 245




   209.      Mr. King reached out to his numerous supervisors, Dan Alford, Mark Ragsdale,

      and Majid Khan regarding pay discrepancies, he was told that he was labeled as a “red-

      circle” employee due to coming from DWSD, that he was not entitled to raises.

   210.      Remarkably, two individuals, named Steve Shuk, and Frank Czyz, white in color,

      also came from DWSD and were working the same job as Plaintiff King – these individuals

      were both being compensated well-over what Plaintiff King was – a fact that was

      discovered through FOIA and a chart with pay scales for employees.

   211.      Further, an apprentice, Melissa Fryer, was also hired, and was being compensated

      a higher wage as an apprentice electrician than that of Mr. King, a veteran electrician with

      over twelve (12) years of experience.

   212.      Additionally, Mr. King suffered disparate treatment from white individuals, such

      as Steve Shuk, Susan Coffey, and Frank Czyz, despite having the same experience and

      credentials as them.

   213.      By way of specific example, Mr. King was placed on Tuesday – Saturday Shifts.

   214.      Further, Mr. King attempted to fill one of the three (3) available spots for a master

      electrician class, however Steve Shuk, and Raymond Zdonkiewicz, who had the same

      credentials as King, took it upon themselves to ensure that Mr. King would not take the

      class due to his age and likelihood of retiring shortly thereafter.

   215.      Mr. King was also informed upon resignation from GLWA in 2020 due to the

      disparate treatment – that he would not be allowed to come back as a contract employee –

      despite the fact that GLWA had hired white individuals, such as Mike Standberry, and




                                                30
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.31 Filed 04/22/21 Page 31 of 245




      Frank Bock through Lakeshore global to come back as contract employees after leaving

      GLWA.

                   FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF CYNTHIA STOKES

   216.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   217.         Plaintiff Cynthia Stokes is a sixty-one (61) year old African American female.

   218.         Plaintiff Cynthia Stokes’ credentials include a forklift certification, certificate to

      operate a boom truck, certificate to operate an overhead crane, CPR certification, and first

      responder certification as well as working as a plant mechanic and planner for a total of

      twenty-four (24) years.

   219.         Plaintiff Cynthia Stokes was employed by the City of Detroit in its water

      department (“DWSD”) for approximately nineteen (19) years before transitioning to

      GLWA.

   220.         In her role with DWSD, Ms. Stokes received periodic raises and DWSD assisted

      with her taking tests to progress to higher titles and pay rates. Ms. Stokes advanced to the

      highest mechanical maintenance title before going into supervision.

   221.         Further, Plaintiff Stokes was eventually moved to a role as a Planner with DWSD

      – and due to exemplary work and performance, was made an acting Supervisor of Planning

      with DWSD, a role which she held for six (6) years until the formation of Defendant,

      GLWA.




                                                  31
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.32 Filed 04/22/21 Page 32 of 245




   222.      In her role as Planning Supervisor, Plaintiff Stokes had several direct reports,

      including a licensed electrician, a licensed plumber, a mechanical engineer, and a licensed

      millwright.

   223.      Plaintiff Stokes was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion.

   224.      However, when GLWA took over the plant in which Plaintiff Stokes was carrying

      out her duties, the dynamic changed. Essentially, Plaintiff Stokes hired into GLWA on

      October 31, 2016 as a “Maintenance Technician II” – which was a demotion from her

      position with DWSD. Thereafter, without cause, Ms. Stokes was again demoted to a

      position as a “Maintenance Technician I.” This position required no experience, and only

      a G.E.D./Equivalent high school diploma.

   225.      However, while employed as a “maintenance technician”, Plaintiff Stokes was still

      required to carry out her same duties that she did as a Planner with DWSD.

   226.      Several Plaintiffs, including Plaintiff Stokes, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   227.      Further, Defendant GLWA opened a position as a “Team Leader Planner”, which

      was essentially identical to the role that Plaintiff Stokes had with DWSD.

   228.      Plaintiff Stokes timely submitted an application for the “Team Leader Planner” role

      with GLWA due to her experience and exemplary record with both DWSD and GLWA.

      However, Plaintiff Stokes never received so much as a phone call or response to her

      application.


                                              32
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.33 Filed 04/22/21 Page 33 of 245




   229.      Remarkably, Defendant GLWA hired a white man, Buddy Jones, who was not

      previously employed with GLWA and did not have the same or similar level of

      qualifications and experience as Plaintiff Cynthia Stokes.

   230.      This is not the only occasion this has happened either, GLWA hired a white man

      by the name of Ned Yeager to a position with the same title as Buddy Jones, without the

      amount of experience that Plaintiff Stokes brings to GLWA.

   231.      Plaintiff Stokes, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over her while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Stokes, who continues to do

      planning for two (2) crews, Central Maintenance and Residuals, and still must resolve

      planner issues for the white man who was hired for the Team Leader Role – despite lacking

      the experience and credentials that Plaintiff Stokes has.

   232.      Ms. Stokes raised this issue to the appropriate channels in GLWA’s Human

      Resources and was only given the answer that “the management team makes the

      decisions.” Plaintiff Stokes to date, has been continued to be spun back and forth through

      numerous channels in attempts to raise concerns about these issues.

   233.      Further, Plaintiff Stokes was promised advancement and pay raises through her

      position with GLWA. However, no raises were given, and management has continually

      moved the goalpost in terms of the qualifications Ms. Stokes will need for advancement.

   234.      Specifically, Defendant GLWA claims to have a “Progression Plan” whereby you

      have to obtain certain skills, which are verified by a Team Leader, and additionally, get an

      Operator “D” Certification and a CDL-A License before you can advance and get higher


                                               33
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.34 Filed 04/22/21 Page 34 of 245




      pay – in other words, due to the skills needing to be verified by a Team Leader with less

      experience than that of Plaintiff Stokes, the goalpost to get advancement is constantly

      moving.

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF GILBERTO GARZA

   235.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   236.         Plaintiff Gilberto Garza is a fifty-four (54) year old Hispanic male.

   237.         Plaintiff Gilberto Garza credentials include being a state licensed journeyman

      Plumber, holding a CDL Class “A” license, as well as working as a plumber for a total of

      twenty-three (23) years.

   238.         Plaintiff Garza began working with DWSD at the Wastewater Treatment Plant in

      July of 2000, until December 31, 2015.

   239.         On January 1, 2016, Plaintiff Garza entered into an employment agreement with

      Defendant GLWA due to false and unfulfilled promises that he would receive greater pay

      and better benefits.

   240.         In reality upon accepting the agreement and beginning to work with GLWA, Mr.

      Garza was informed that he was no longer to be considered a plumber, but rather a level

      one (1) maintenance technician. This position was entry level and only required a G.E.D.

      or equivalent diploma.

   241.         Mr. Garza was originally a Level (3) technician in his role with DWSD, and as

      such, this new position with GLWA was a demotion in terms of pay, benefits, and perks.



                                                 34
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.35 Filed 04/22/21 Page 35 of 245




   242.         Plaintiff Garza was a valuable asset to Defendant in that he alone had always carried

      out his work in an exemplary fashion.

   243.         While employed as a “maintenance technician”, Plaintiff Garza was still required

      to carry out his same duties that he did as a Plumber with DWSD, with the use of his

      licensure, credentials, and experience.

   244.         Several Plaintiffs, including Plaintiff Garza, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   245.         Further, Defendant GLWA’s COO, Navid Mehram, held a town hall meeting –

      when employees raised concerns regarding the pay discrepancy issues, Mr. Mehram stated

      in no uncertain terms that “he could get rid of [us] and have monkeys push buttons, and

      pay a fine to [the regulatory entity, EGLE] until he had a replacement crew in place.”

   246.         Remarkably, Defendant the FOIA pay scales reveal that numerous people with less

      experience were starting at a higher pay rate than that of Garza – remarkably all of these

      new employees were white.

   247.         When Mr. Garza discussed this issue with the new employees, he was informed

      that management at GLWA had informed them that “they wanted to get their own

      maintenance technicians in place at the wastewater plant, and through attrition, replace old

      lazy DWSD employees.”

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF ROBERT WILLIAMS

   248.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

                                                 35
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.36 Filed 04/22/21 Page 36 of 245




   249.      Plaintiff Robert Williams is a forty-three (43) year old African American male.

   250.      Plaintiff Robert Williams’ credentials include a Class “D” Wastewater

      Certification, as well as working as a technician for a total of eighteen (18) years.

   251.      Plaintiff Robert Williams was employed by the City of Detroit in its water

      department (“DWSD”) for approximately thirteen (13) years in a position as a Sewage

      Plant Technician. Mr. Williams routinely was given raises and advancement, and by 2016,

      had become a Senior Plant Technician.

   252.      In 2016, GLWA offered Mr. Williams a position within GLWA and instructed him

      that he must immediately resign from DWSD.

   253.      In order to coerce Mr. Williams into accepting the position, Defendant GLWA

      informed Mr. Williams that there would be “annual raises” for employees with good

      performance evaluations. Further, Mr. Williams was informed there would also be “merit

      raises” for obtaining degrees and licenses.

   254.      Mr. Williams has always conducted himself as an exemplary employee, has always

      had positive evaluations in his five (5) years of employment with GLWA, and has obtained

      a “Class ‘D’” Certification for Wastewater treatment, as GLWA has required for

      advancement, and as stated throughout this Complaint, has denied other Plaintiffs

      advancement for allegedly lacking this certification.

   255.      Mr. Williams never once received a pay raise under the terms presented to him by

      GLWA that led to his employment – instead he was given a one-time bonus check of

      $600.00 and informed that “he was at the maximum pay rate for his title as a Plant

      Maintenance Technician II.”


                                               36
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.37 Filed 04/22/21 Page 37 of 245




   256.      Moreover, Mr. Williams’ title as a Plaint Maintenance Technician II was essentially

      a demotion from his role with DWSD where he was a Senior Plant Technician.

   257.      Plaintiff Williams was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion.

   258.      Several Plaintiffs, including Mr. Williams, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   259.      Mr. Williams, among many of the other Plaintiffs in this matter, has essentially

      forced to train the individuals working over him while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Williams. Further, these

      individuals would be moved into management positions after being hired into GLWA from

      outside, despite having less experience, after being trained by individuals such as Mr.

      Williams.

   260.      Defendant GLWA’s management has continually moved the goalpost in terms of

      the qualifications Mr. Williams will need for advancement. By way of specific example,

      Mr. Williams was informed that in order to advance, he would need to get his Journeyman

      license and that GLWA, as well as Defendant Local 2920 Clerk’s Union, would assist him

      in getting this license for advancement, as indicated with him when he was hired with

      GLWA and forced into the 2920 Clerk’s Union. However, despite reaching out to GLWA

      and the Union, they have provided no assistance.




                                              37
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.38 Filed 04/22/21 Page 38 of 245




   261.         Moreover, Defendant, the Local 2920 Union has repeatedly failed to bargain in

      terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, and Paid Time

      Off, despite their duty to their members that they do so.

                 FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF KIMBERLEY GARZA

   262.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   263.         Plaintiff Kimberley Garza is a fifty (50) year old Caucasian female.

   264.         Plaintiff Kimberley Garza’s credentials include a Wastewater “D” Certification, as

      well as working in the subject plant at issue in this matter for a total of over twenty-four

      (24) years.

   265.         Plaintiff Kimberley Garza was employed by the City of Detroit in its water

      department (“DWSD”) for approximately twenty (20) years in a position beginning as a

      Mechanical Helper. Ms. Garza routinely was given raises and advancement, in her role

      with DWSD. Further, Ms. Garza advanced through DWSD to roles as a Park Maintenance

      Worker, and Sewage Plant Attendant.

   266.         In May 2015, Ms. Garza received her “D” Operator’s Certification while working

      for DWSD.

   267.         In 2016, GLWA offered Kimberley Garza a position within GLWA and a

      representative, Maria Young, instructed Garza that she must immediately resign from

      DWSD.

   268.         GLWA informed Plaintiff Garza that “she would not have a job if she did not apply

      to GLWA,” a statement which was later determined to be untrue.

                                                38
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.39 Filed 04/22/21 Page 39 of 245




   269.      In order to coerce Ms. Garza into accepting the position, Defendant GLWA

      informed Ms. Garza that there would be “annual raises” for employees for obtaining

      degrees and licenses. Further, Ms. Garza was informed there would also be “merit raises”

      with good performance evaluations.

   270.      Ms. Garza was specifically told that if she obtained her Wastewater “D”

      Certification, she would be a pay increase. However, Ms. Garza never received a raise that

      accurately reflected her earning of this certification, despite representations that she would

      get such a raise, and despite due and proper demand.

   271.      Ms. Garza was given title as a Plant Technician I, however she was never given a

      raise after obtaining her “D” Certification and becoming a Plant Technician II, that

      accurately reflects her experience and credentials, based on the pay scales provided by

      Defendant GLWA.

   272.      Notably, Ms. Garza’s duties and obligations have increased over the last five (5)

      years she has spent employed with GLWA, while her compensation has essentially

      remained the same.

   273.      Plaintiff K. Garza was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion.

   274.      Notably, Defendant GLWA has been hiring male employees with less experience

      than Ms. Garza, at a higher pay rate. Further, GLWA has hired people with less experience

      to job titles that outrank Ms. Garza, including Technicians II, III, and Management roles.

   275.      By way of specific example, two men were hired over Plaintiff Garza, in which she

      had to train in her role with DWSD, Joseph Weaver, and Harold Elledge.


                                               39
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.40 Filed 04/22/21 Page 40 of 245




   276.       Remarkably, despite being able to negotiate higher pay, Harold Elledge and Joseph

      Weaver has less experience, and did not have a “D” Certification.

   277.       Weaver and Elledge were told by management, specifically, Majid Khan, not to

      discuss their pay with employees – however this information was discovered regardless.

   278.       Further, Majid Khan told Plaintiff K. Garza that “no one was getting hired in with

      GLWA making more than the base pay, which was $15.58/hr” a statement which upon

      information and belief, is untrue.      When Ms. Garza walked Mr. Khan through her

      progression, both in DWSD and GLWA, he stated that she needed to “apply to get a job at

      a different company, and GLWA would come back with a counter-offer.” Clearly, GLWA

      had the ability to give pay raises, but elected not to.

   279.       Several Plaintiffs, including Ms. Garza, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   280.       Ms. Garza, among many of the other Plaintiffs in this matter, has essentially forced

      to train the individuals working over her while that individual would enjoy professional

      titles, perks, and better pay than that of Plaintiff K. Garza.

   281.       Moreover, Plaintiff Garza applied for a position as a team leader due to her

      credentials that she brings to GLWA. She was passed on for the role in November, 2019.

   282.       When Ms. Garza was passed on for the role, Defendant GLWA’s management,

      particularly Luther Blackburn and Lisa Prysock, informed Ms. Garza that there were no

      more resumes to be reviewed for the Position.




                                                40
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.41 Filed 04/22/21 Page 41 of 245




   283.        Thereafter, Ms. Garza resent her resume, to Luther Blackburn, Lisa Prysock, and

      Anita Green from HR replied claiming that “her resume went to the old computer system”

      however, their computer system was not switched until later that year, in December, 2019

      – making this a false statement.

   284.        Remarkably, several men were promoted to this position, rather than Plaintiff

      Garza.

   285.        When Plaintiff K. Garza raised concerns for this, as well as concerns pertaining to

      training during the COVID-19 pandemic, Plant Operational Manager, Luther Blackburn,

      retaliated against her by moving her from 8 hour shifts to 12 hour shifts, despite issues with

      Plaintiff Garza doing so.

   286.        Further, Ms. Garza and her supervisor, Melvin Murphy had a meeting with COO

      Navid Mehram regarding Ms. Garza’s pay discrepancy, to which he informed them that

      “the union was in negotiations, and there nothing he could do about it.” However clearly,

      GLWA and Local 2920 did not meet and collectively bargain in good faith.

   287.        Additionally, in her employment with GLWA, Ms. Garza was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.

   288.        Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA. Particularly, Plaintiff K. Garza filed a grievance with the union and followed up




                                               41
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.42 Filed 04/22/21 Page 42 of 245




      several times, the Local 2920 Clerk’s union never investigated her issues raised regarding

      discrimination at GLWA.

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF MARCUS WISEMAN

   289.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   290.         Plaintiff Marcus Wiseman is a forty-nine (49) year old African American male.

   291.         Plaintiff Marcus Wiseman’s credentials include being a journeyman Plumber,

      having a Class-A CDL License, as well as working as a Plumber for a total of twenty-three

      (23) years.

   292.         Plaintiff Marcus Wiseman was employed by the City of Detroit in its water

      department (“DWSD”) for approximately eighteen (18) years in a position as a Plumber.

      Mr. Wiseman routinely was given raises and advancement, in his role with DWSD.

   293.         In 2016, GLWA offered Mr. Wiseman a position within GLWA and instructed him

      that he must immediately resign from DWSD.

   294.         In order to coerce Mr. Wiseman into accepting the position, Defendant GLWA

      informed Mr. Wiseman that there would be “annual raises” for employees with good

      performance evaluations. Further, Mr. Wiseman was informed there would also be “merit

      raises” for obtaining degrees and licenses.

   295.         Mr. Wiseman was given title as a Plaint Maintenance Technician III. Thereafter,

      GLWA unilaterally and without cause, reclassified Mr. Wiseman as a Plant Maintenance

      Technician I, a position that only required a high school diploma and/or GED with no

      actual experience, and was essentially a demotion from his role with DWSD.

                                                42
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.43 Filed 04/22/21 Page 43 of 245




   296.      Notably, Mr. Wiseman’s duties and obligations have increased over the last five (5)

      years he has spent employed with GLWA, while his compensation has remained the same.

   297.      Currently, Mr. Wiseman has duties and obligations substantially similar to that of

      what GLWA considers a “Plant Maintenance Technician III,” while still only being

      compensated the same as a “Plant Maintenance Technician I.”

   298.      Plaintiff Wiseman was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion.

   299.      When Mr. Wiseman reached out to management regarding the severe pay

      discrepancies, he was informed that he was a “red-circle employee due to coming from

      DWSD” and that therefore, his pay was capped and already at its limit.

   300.      Several Plaintiffs, including Mr. Wiseman, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   301.      Notably, Defendant GLWA has been hiring white employees with less experience

      than Mr. Wiseman, at a higher pay rate. Further, GLWA has hired people with less

      experience to job titles that outrank Mr. Wiseman, including Technicians II, III, and

      Management roles.

   302.      Defendant GLWA’s management has continually moved the goalpost in terms of

      the qualifications Mr. Wiseman will need for advancement. By way of specific example,

      Mr. Wiseman was told he needed to get his CDL-A License for advancement, despite it

      not being a condition of employment for an identical position he held with DWSD.

   303.      Further, Mr. Wiseman does not use the CDL-A with GLWA.

                                             43
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.44 Filed 04/22/21 Page 44 of 245




   304.         Thereafter, when a raise was requested, Mr. Wiseman was told he also needed to

      get his Wastewater “D” Certification, despite that not being needed for his prior

      employment with DWSD, nor his current employment with GLWA.

                      FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF JAY LEWIS

   305.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   306.         Plaintiff Jay Lewis is a fifty-seven (57) year old African American male.

   307.         Plaintiff Jay Lewis has been employed with the City of Detroit for twenty (20)

      years, beginning in 2001 when he started his position as a Plant Maintenance Mechanic.

   308.         Mr. Lewis routinely was given raises and advancement, in his role with DWSD.

   309.         In 2016, GLWA offered Mr. Lewis a position within GLWA and instructed him

      that he must immediately resign from DWSD.

   310.         In order to coerce Mr. Lewis into accepting the position, Defendant GLWA

      informed Mr. Lewis that there would be “annual raises” for employees with good

      performance evaluations.

   311.         Mr. Lewis was given title as a Plaint Maintenance Technician I, a position that only

      required a high school diploma and/or GED with no actual experience, and was essentially

      a demotion from his role with DWSD, despite bringing fifteen (15) years of experience

      with him to GLWA at the time of his hire.

   312.         Notably, Mr. Lewis’ duties and obligations have increased over the last five (5)

      years he has spent employed with GLWA, while his compensation has remained the same.



                                                 44
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.45 Filed 04/22/21 Page 45 of 245




   313.      Plaintiff Lewis is a valuable asset to Defendant in that he alone had always carried

      out his work in an exemplary fashion.

   314.      When Mr. Lewis reached out to management regarding the severe pay

      discrepancies. Specifically, COO Navid Mehram met with Mr. Lewis and admitted that

      there were issues with the hiring practices of Defendant GLWA. Mr. Mehram claimed that

      this is “no longer an issue” however, clearly an issue persists to this date.

   315.      Several Plaintiffs, including Mr. Lewis, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   316.      Notably, Defendant GLWA has been hiring white employees from outside of

      GLWA with less experience than Mr. Lewis, at a higher pay rate. Plaintiffs such as Mr.

      Lewis have been informed that this is because GLWA could not hire anyone to fulfill the

      roles worked by people such as Mr. Lewis, due to the pay being too low.

   317.      Remarkably, GLWA continues to pay Mr. Lewis and this entire class of Plaintiffs

      an astonishingly low wage for the service they provide to GLWA.

   318.        Further, GLWA has hired people with less experience to job titles that outrank

      Mr. Lewis, including Technicians II, III, and Management roles.

   319.      Mr. Lewis, among many of the other Plaintiffs in this matter, was essentially forced

      to train the individual working over him while that individual would enjoy professional

      titles, perks, and better pay than that of Plaintiff May.

   320.      Additionally, in his employment with GLWA, Mr. Lewis was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

                                                45
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.46 Filed 04/22/21 Page 46 of 245




      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.

   321.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

                   FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF TIMOTHY ALLEN

   322.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   323.         Plaintiff Timothy Allen is a fifty-three (53) year old African American male.

   324.         Plaintiff Timothy Allen’s credentials include over twenty-four (24) years of

      experience working in the plant at subject in this Complaint, either in his capacity as an

      employee of DWSD, or as it is known today, in his capacity as an employee of GLWA.

   325.         Plaintiff Timothy Allen began working as a Mechanical Helper with DWSD in

      1997. Through his hard work, Mr. Allen climbed the ranks through DWSD and became a

      Plant Maintenance Foreman, which was a supervisory position. At times, Mr. Allen would

      supervise up to twelve (12) employees at one time.

   326.         In 2016, GLWA offered Mr. Allen a position within GLWA and instructed him that

      he must immediately resign from DWSD. Further, GLWA falsely informed Plaintiff Allen

      that he would need to accept the job with them or he would not have a job at all.

   327.         In order to coerce Mr. Allen into accepting the position, Defendant GLWA

      informed Mr. Allen that there would be “annual raises” for employees with good



                                                46
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.47 Filed 04/22/21 Page 47 of 245




      performance evaluations. Further, Mr. Allen was informed there would also be “merit

      raises” for obtaining degrees and licenses.

   328.      Mr. Allen was given title as a Plaint Maintenance Technician I, a position that only

      required a high school diploma and/or GED with no actual experience, and was essentially

      a demotion from his role with DWSD. Further, upon signing with GLWA, Mr. Allen

      received a $0.50/hr pay reduction.

   329.      Notably, Mr. Allen’s duties and obligations have increased over the last five (5)

      years he has spent employed with GLWA, while his compensation has remained the same.

   330.      Plaintiff Allen is a valuable asset to Defendant in that he alone had always carried

      out his work in an exemplary fashion.

   331.      Several Plaintiffs, including Mr. Allen, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   332.      Notably, Defendant GLWA has been hiring white employees with less experience

      than Mr. Allen, at a higher pay rate. Further, GLWA has hired people with less experience

      to job titles that outrank Mr. Allen, including Technicians II, III, Team Leader, and

      Management roles.

   333.      By way of specific example, Defendant GLWA hired two people off of the street

      at the level of Maintenance Technician II, despite the fact that they don’t have any

      experience – these people are outranking Mr. Allen in terms of pay, perks, and benefits.

      These individuals were named Melissa and Mark, and their last names are not currently

      known as of the filing of this Complaint.


                                               47
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.48 Filed 04/22/21 Page 48 of 245




   334.       Further, Defendant GLWA has hired people into “Team Leader” and “Management

      Professional” roles, without any plant operation experience whatsoever.

   335.       During Plaintiff Allen’s last several years he has spent employed with GLWA – he

      has not received a single raise.

   336.       Mr. Allen has reached out to GLWA’s Human Resources (known as “OD”) to

      discuss this issue and has been told that he is a “red-circle” employee, and that because of

      his former position with DWSD, he is maxed out on his pay rate and cannot receive a raise.

   337.       When Mr. Allen inquires about the pay rate range for his position – GLWA ignores

      his requests and does not give him direct answers, despite due and proper demand.

   338.       Further, Mr. Allen has attempted to advance to higher positions several times. By

      way of specific example, Mr. Allen applied for the position of Team Leader with GLWA,

      a position identical to the one which he held at DWSD.

   339.       Every time Mr. Allen applies – he receives a notice that “after a review of your

      qualifications, we find that we are unable to pursue your application for this position any

      further at this time.”

   340.       Remarkably, a man who used to work under Mr. Allen’s supervision, Eddie

      Hudson, is now a team leader doing the job that Mr. Allen applied for.

   341.       Defendant GLWA’s management has changed all of the dynamics in terms of job

      title and advancement requirements, and continually moved the goalpost in terms of the

      qualifications Mr. Allen will need for advancement. By way of specific example, Mr.

      Allen was told he needed to get his Class “D” Operator’s License for advancement, despite

      it not being a condition of employment for an identical position he held with DWSD.

                                               48
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.49 Filed 04/22/21 Page 49 of 245




      Moreover, even in his role with GLWA – Mr. Allen does not operate the equipment, he

      merely repairs and maintains it.

   342.       Mr. Allen, among many of the other Plaintiffs in this matter, was essentially forced

      to train the individual working over him while that individual would enjoy professional

      titles, perks, and better pay than that of Plaintiff Allen.

   343.       By way of example, the level II Maintenance Technician, Melissa, was chosen by

      former employee Mark Ragsdale – who upon information and belief, has been terminated

      from GLWA for mistreating employees and being overtly racially discriminatory. Mr.

      Ragsdale arranged for Melissa to get a Maintenance Technician II position at GLWA,

      where she is in an office role doing “asset maintenance” despite having no prior experience

      in maintaining the plant’s equipment as Mr. Allen does – notably, for a higher level of pay.

   344.       Moreover, GLWA has hired “management professionals” to work at the plant, who

      have no experience running a plant, so long as they have a bachelor’s degree. By way of

      example, they hired Jonathan, whose last name is not currently known, a white man with a

      bachelor’s degree in geology, who operates in a Plant Management role.

   345.       Moreover, Mr. Allen has attempted to get lab experience in efforts to get licenses

      and certification and advancement – training that GLWA stated it would provide in efforts

      to give advancement to employees when they came from DWSD. Every time Mr. Allen

      seeks to have training done, his request is denied or ignored. However, employees such as

      Melissa have been sent on all expenses paid trips to training seminars outside of the city of

      Detroit.

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF TANYA GLOVER


                                                 49
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.50 Filed 04/22/21 Page 50 of 245




   346.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   347.         Plaintiff Tanya Glover is a fifty-eight (58) year old African American female.

   348.         Plaintiff Tanya Glover’s credentials include over fifteen (15) years of experience

      as a Water Systems Control Technician.

   349.         Plaintiff Tanya Glover was employed by the City of Detroit in its water department

      (“DWSD”) for approximately thirteen (13) years, beginning as an Instrument Technician

      Apprentice, and routinely receiving raises and advancement throughout her time there.

   350.         Plaintiff Glover joined GLWA in 2016 under the expectation that things would be

      ran similarly to how they were at DWSD, in terms of fair treatment, fair compensation, and

      advancement opportunities.

   351.         Plaintiff Glover was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion, during her employment with GLWA as an

      “Electrical Control Technician I.”

   352.         However, Ms. Glover was informed that she would receive pay raised based on her

      annual performance reviews provided she “exceeded” expectations on the performance

      reviews.

   353.         However, when her performance reviews were issued, Ms. Glover was informed

      that she could only “meet” expectations due to her expectations being set at 100% in all

      conceivable metrics. It was not possible for Ms. Glover to “exceed” her performance

      review expectations, being that she could not attain a number greater than 100% in the

      metrics provided to her.

                                                50
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.51 Filed 04/22/21 Page 51 of 245




   354.       Further, when Ms. Glover went to Human Resources for Defendant (“OD”) to

      discuss this issue – she was informed that she would need to begin being evaluated for

      tasks that were completely unrelated to her central job function as an Electrical Instrument

      Control Technician.

   355.       Moreover, Ms. Glover also discovered that the goal-post was constantly shifting

      and unattainable for former DWSD employees. By way of specific example, Ms. Glover

      was informed that she would need to obtain a Class “A” CDL in order to advance from a I

      Technician to a II Technician – despite the fact that a Commercial Driver’s License had

      nothing to do with Ms. Glover’s job function with GLWA.

   356.       Further, it was discovered that a Class “A” CDL was not a requirement for the

      Electrical Instrument Control Technician II or III job titles on external job postings made

      by GLWA. Further, operating commercial equipment was not a duty or responsibility

      under these job titles either.

   357.       Ms. Glover discovered that GLWA had hired a man from Ann Arbor into the

      position as an Electrical Instrument Control Technician III at a much higher pay rate,

      despite him having significantly less experience than that of Ms. Glover.

   358.       Ms. Glover, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over her while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Glover.

   359.       Ms. Glover raised this issue to the appropriate channels in GLWA’s Human

      Resources and was only given the answer that “they pay new hires what the market




                                                51
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.52 Filed 04/22/21 Page 52 of 245




      dictates.” Ms. Glover has also been informed that “if you want a raise, bring us a competing

      job offer.”

   360.         Further, Ms. Glover has sought out training opportunities, which were

      unreasonably and without cause, denied to her.

   361.         By way of specific example, when Ms. Glover attempted to take a training class for

      advancement, her supervisor, Richard Muntz, singled her out from everyone else taking

      the training and informed her that she had to go watch a contractor work instead, or she

      would not be able to take the training.

   362.         Remarkably, the contractor came during the training class period, leaving Ms.

      Glover with no option – either way she was unable to take the class she needed for

      advancement.

   363.         Further, Richard Muntz and Mark Ragsdale (who was terminated from GLWA,

      upon information and belief, for discrimination to employees of color at GLWA), accused

      Ms. Glover amongst other members of her team, of “looting” the warehouse where their

      equipment was kept – a racially charged term being that there was no evidence that

      anything had gone missing from the warehouse.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF JOE KIMBROUGH

   364.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   365.         Plaintiff Joe Kimbrough is a forty-six (46) year old African American Male.

   366.         Plaintiff Joe Kimbrough’s credentials include over nineteen (19) years of

      experience as a maintenance technician.

                                                52
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.53 Filed 04/22/21 Page 53 of 245




   367.      Plaintiff Joe Kimbrough began working for DWSD on January 22, 2002, as a

      Sewage Plant Attendant. Plaintiff Kimbrough routinely received raises, and went from a

      starting wage of $10.60 per hour, to a wage of $17.90 per hour when he transferred from

      DWSD to GLWA upon its formation.

   368.      GLWA offered Mr. Kimbrough a position, under the false pretense that he would

      receive fair compensation, raises, and opportunities for advancement.

   369.      At the time of his hiring by Defendant GLWA, Plaintiff Kimbrough accepted a

      position as Plant Maintenance Tech II.

   370.      However, approximately a year later, GLWA “re-classified” Mr. Kimbrough, or in

      other words, demoted him to Plant Maintenance Tech I, which required only a high school

      diploma or GED, despite Mr. Kimbrough having the aforementioned qualifications.

   371.      Plaintiff Kimbrough was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion.

   372.      Several Plaintiffs, including Mr. Kimbrough, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   373.      By way of example, Mr. Kimbrough was classified as a Plant Maintenance Tech II,

      but was never compensated as much as those who came in as outside hires as Plant

      Maintenance Tech II’s.

   374.      When Mr. Kimbrough was demoted to a Plant Maintenance Tech I, he was still

      required to perform the duties and responsibilities of a Plant Maintenance Tech II, despite

      not being compensated as such.

                                               53
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.54 Filed 04/22/21 Page 54 of 245




   375.      Further, by way of specific example, Defendant GLWA hired a white man by the

      name of Dave, whose last name is not currently known, to a position as a team leader,

      outranking Mr. Kimbrough. “Dave” came into GLWA with four (4) years of experience,

      and higher pay than that of Mr. Kimbrough, while Mr. Kimbrough has nineteen (19) years

      of exemplary work performance and experience.

   376.      Mr. Kimbrough, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over him while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Kimbrough.

   377.      Mr. Kimbrough raised this issue to the appropriate channels in GLWA’s Human

      Resources and was only given the answer that “they pay what the market dictates,” and

      that “their pay scale for current employees is based off of Gennesse County Water Dept.

      Employees.”

   378.      Further, Mr. Kimbrough was promised advancement and pay raises through his

      position with GLWA. However, no raises were given, and management has continually

      moved the goalpost in terms of the qualifications Mr. Kimbrough will need for

      advancement.

   379.      By way of specific example, Mr. Kimbrough was informed that in order to advance,

      he would need to be evaluated and “exceed expectations” in metrics that he did not work

      in, within his maintenance role with GLWA. Specifically, those roles include things like

      purchasing and accounting.

   380.      Additionally, in his employment with GLWA, Mr. Kimbrough was forced to move

      into Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed


                                               54
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.55 Filed 04/22/21 Page 55 of 245




      to bargain in terms of things including, but not limited to, pay rates, benefits, and shift

      premiums, despite their duty to their members that they do so.

   381.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF JAMES DYSON

   382.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   383.         Plaintiff James Dyson is a forty-nine (49) year old African American Male.

   384.         Plaintiff James Dyson’s credentials include over twenty-four (24) years of

      experience working at the subject wastewater treatment plant at issue in this matter. Mr.

      Dyson participated in a Millwright apprenticeship through DWSD, where he received his

      United States Department of Labor Certification, and additionally, Mr. Dyson holds an

      Associate’s degree from Henry Ford Community College in Building Trades.

   385.         Plaintiff James Dyson began working for DWSD on February 16, 1997, as a

      Mechanical Apprentice.       Plaintiff Dyson routinely received raises and advancement

      opportunities during his employment with DWSD.

   386.         GLWA offered Mr. Dyson a position, under the false pretense that he would receive

      fair compensation, raises, and opportunities for advancement.

   387.         At the time of his hiring by Defendant GLWA, Plaintiff Dyson accepted a position

      as Plant Maintenance Tech III.



                                                55
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.56 Filed 04/22/21 Page 56 of 245




   388.      However, approximately a year later, GLWA “re-classified” Mr. Dyson, or in other

      words, demoted him to Plant Maintenance Tech I, which required only a high school

      diploma or GED, despite Mr. Dyson having the aforementioned qualifications.

   389.      Plaintiff Dyson was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion.

   390.      Several Plaintiffs, including Mr. Dyson, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   391.      By way of example, Mr. Dyson was classified as a Plant Maintenance Tech III, but

      was never compensated as much as those who came in as outside hires as Plant

      Maintenance Tech III’s.

   392.      When Mr. Dyson was demoted to a Plant Maintenance Tech I, he was still required

      to perform the duties and responsibilities of a Plant Maintenance Tech III, despite not being

      compensated as such.

   393.      Further, by way of specific example, Defendant GLWA hired a white man by the

      name of Buddy Jones, to a position as a team leader, outranking Mr. Dyson. Remarkably,

      Buddy Jones was less qualified, and less experienced, and only applied for a technician

      position that Mr. Dyson had been previously denied for due to “not meeting qualifications.”

   394.      Mr. Dyson raised this issue to the appropriate channels in GLWA’s Human

      Resources to a Ms. Doherty, and was only given the answer that “if he wanted an increase

      in pay, he had to give them a competing job offer which they would match.”




                                               56
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.57 Filed 04/22/21 Page 57 of 245




   395.         Mr. Dyson followed this advice and received a competing job offer from St. Mary’s

      Cement – Mr. Dyson presented the job offer to management, who told him they would

      match his pay if he forfeited the job offer – which he did. Mr. Dyson never received a pay

      match despite forfeiting a higher paying job offer.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF PATTI TURNER

   396.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   397.         Plaintiff Patti Turner is a fifty-seven (57) year old African American Female.

   398.         Plaintiff Patti Turner’s credentials include over twenty-five (25) years of

      experience working at the subject wastewater treatment plant at issue in this matter.

      Further, Ms. Turner’s credentials include a Bachelor’s Degree in Business Administration,

      as well as a Master’s Degree in Public Administration.

   399.         GLWA offered Ms. Turner a position as an Office Support Specialist III, however

      it was under the false pretense that she would receive fair compensation, raises, and

      opportunities for advancement. Notably, this position did not require any of the degrees

      or credentials that Ms. Turner brought to GLWA with her.

   400.         Plaintiff Turner was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion and has always exceeded expectations on all

      of her performance reviews.

   401.         Notably, when offering Ms. Turner a position, GLWA’s Organization

      Development Group (“OD”) promised her that she would receive annual raises based on




                                                57
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.58 Filed 04/22/21 Page 58 of 245




      her performance evaluations. Despite exceeding expectations on those evaluations, Ms.

      Turner has never received pay advancement.

   402.      GLWA also led Ms. Turner to believe that if she achieved higher education in terms

      of Degree’s she would be able to gain advancement, thus leading Ms. Turner to obtain her

      aforementioned Master’s Degree.

   403.      Despite gaining the necessary credentials for advancement, Ms. Turner has not been

      considered for any advancement. She has applied for numerous positions, including a

      “Professional Administrative Analyst” – and never hears back on the positions.

   404.      At one point, Ms. Turner was told by OD she would receive an interview for the

      “Professional Administrative Analyst” role, however she never got the interview, and upon

      information and belief, GLWA hired a male from outside the company to fill this position.

   405.      Additionally, Ms. Turner has observed that whites and males from outside of the

      company are being hired into all of the roles Ms. Turner has been applying for, all of which

      had a higher pay scale and were essentially an advancement for Ms. Turner.

   406.      Moreover, Ms. Turner has also discovered that the position she currently is in, at

      one point was being offered to outside individuals and being filled at a higher pay rate than

      that which she currently receives. Defendant GLWA has since stopped putting the pay rates

      in their external job postings.

   407.      Ms. Turner raised this issue to the appropriate channels in GLWA’s Human

      Resources and was only given the answer that “she should put in an application to a higher

      position and hope for the best.”




                                               58
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.59 Filed 04/22/21 Page 59 of 245




   408.         Additionally, in her employment with GLWA, Ms. Turner was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.

   409.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

                   FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF TONYA TUCKER

   410.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   411.         Plaintiff Tonya Tucker is a fifty-five (55) year old African American Female.

   412.         Plaintiff Tonya Tucker credentials include over twelve (12) years of experience

      working at the subject wastewater treatment plant at issue in this matter.

   413.         GLWA offered Ms. Tucker a position as a Support Specialist I, however it was

      under the false pretense that she would receive fair compensation, raises, and opportunities

      for advancement. Notably, this position did not require any of credentials that Ms. Tucker

      brought to GLWA with her, rather this position only required a GED/High School Diploma

      and no experience.

   414.         Plaintiff Tucker was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion.




                                                59
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.60 Filed 04/22/21 Page 60 of 245




   415.      Notably, when Ms. Tucker was offered a position, she was not considered for the

      “Support Specialist II” role, despite having seven (7) years of experience at the time that

      she was hired into GLWA. This position only required experience, which Ms. Tucker had.

   416.      Additionally, Ms. Tucker has personally observed that Defendant GLWA would

      hire white individuals from outside of the company, with less experience than her, to fulfill

      these roles as Support Specialist II, or III. By way of specific example, Defendant GLWA

      hired a Donna Harris-Morse to a role as a Support Specialist II with less experience.

   417.      Ms. Tucker, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over her while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Tucker.

   418.      At one point, Ms. Tucker raised these issues to the director of GLWA, who told her

      that the issue would be investigated. Thereafter, she was informed that the decision to

      make her a “Support Specialist I” was by an individual in OD named Wendy who evaluated

      Ms. Tucker’s credentials. H

   419.      Additionally, Ms. Tucker has observed that white people are being hired into all of

      the roles Ms. Tucker has been applying for, all of which had a higher pay scale and were

      essentially an advancement for Ms. Tucker.

   420.      Additionally, in his employment with GLWA, Ms. Tucker was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.




                                                60
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.61 Filed 04/22/21 Page 61 of 245




   421.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

   422.         Defendant Local 2920 Clerk’s Union has also failed to address a grievance raised

      by Ms. Tucker concerning her improper suspension due to “falsifying time sheets.” Ms.

      Tucker would also do her clocking in and our on her mobile phone – an acceptable practice

      at GLWA that was not forbidden.

   423.         Specifically, Ms. Tucker provided all of the necessary documentation to Local

      2920, who failed to investigate and provide the documentation to GLWA within the

      required timeframe for arbitration – as such, Ms. Tucker was wrongfully terminated from

      GLWA.

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF TENEIA CLEMENT

   424.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   425.         Plaintiff Teneia Clement is a sixty-three (63) year old African American Female.

   426.         Plaintiff Teneia Clement’s credentials include over twenty-two (22) years of

      experience working at the subject wastewater treatment plant at issue in this matter.

      Further, Ms. Clement has all necessary licenses required for her advancement, including a

      Stationary Engineer License and a TSE Universal Certification.

   427.         GLWA offered Ms. Clement a position as a Plant Technician, however it was under

      the false pretense that she would receive fair compensation, raises, and opportunities for

      advancement. Notably, this position did not require any of credentials that Ms. Clement

                                                61
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.62 Filed 04/22/21 Page 62 of 245




      brought to GLWA with her, rather this position only required a GED/High School Diploma

      and no experience.

   428.      Additionally, GLWA falsely informed Ms. Clement that she had to work for

      GLWA if she wanted to keep her job. Ms. Clement relied on this statement and as a result,

      she lost her pension, both with DWSD and her former Union, Local 324.

   429.      Plaintiff Clement was a valuable asset to Defendant in that she alone had always

      carried out her work in an exemplary fashion.

   430.      Additionally, Ms. Clement has personally observed that Defendant GLWA would

      hire white individuals from outside of the company, with less experience than her, to fulfill

      these roles as Engineer II, or III, despite not having all the necessary certifications or

      licensure. By way of specific example, Defendant GLWA hired a white individual to the

      same position as Ms. Clement, who discovered that this person was making approximately

      $3.00/4.00 more than Ms. Clement.

   431.      Ms. Clement, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over her while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Tucker.

   432.      Additionally, Ms. Clement has observed that white people are being hired into all

      of the roles Ms. Clement has been applying for, all of which had a higher pay scale and

      were essentially an advancement for Ms. Clement.

   433.      Additionally, in his employment with GLWA, Ms. Clement was forced to move

      into Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed




                                                62
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.63 Filed 04/22/21 Page 63 of 245




      to bargain in terms of pay rates and 2.0x pay (“Double-Time Pay” or “Shift Premiums”)

      for Sunday hours, despite their duty to their members that they do so.

   434.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

            FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF ALFRED TEASELY

   435.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   436.         Plaintiff Alfred Teasley is a fifty-five (55) year old African American male.

   437.         Plaintiff Alfred Teasley’s credentials include a Commercial Driver’s License, a

      Operating/Rigging Certification, and a Confined Space Certification, as well as working

      as a plant mechanic for a total of twenty-four (24) years.

   438.         Plaintiff Alfred Teasley was employed by the City of Detroit in its water department

      (“DWSD”) for approximately eighteen (18) years, beginning as a Mechanical Helper, and

      climbing the ranks through pay raises and advancement to become a supervisor.

   439.         In 2016, GLWA offered Mr. Teasley a position within GLWA and instructed him

      that he must immediately resign from DWSD, and if not, he would lose his job.

   440.         Mr. Teasley accepted a position with GLWA, however, despite years of supervisory

      experience at DWSD, he was reclassified as a Maintenance Technician I – a position that

      only required a high school diploma/GED and no experience.

   441.         Plaintiff Teasely was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion and further, has always had exemplary
                                                 63
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.64 Filed 04/22/21 Page 64 of 245




      performance reviews, a condition that GLWA told Mr. Teasley was necessary for pay

      raises.

   442.         Several Plaintiffs, including Mr. Teasley, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   443.         By way of specific example, Plaintiff Teasley’s co-worker, Mark Christie, a white

      man, negotiated a position as a Level II Technician, in comparison to Mr. Teasley’s Level

      I Technician position.

   444.         Notably, GLWA has made a point that being that these are union employees who

      are Plaintiffs in this matter, who were forced to join Defendant Local 2920 upon its

      formation, it is shocking that GLWA allowed white individuals to come in as outside hires

      and negotiate pay raises with their positions.

   445.         Mr. Christie was compensated $50,000.00 starting salary, despite having no

      credentials in comparison to Mr. Teasley’s decades of experience.

   446.         This issue was no coincidence, Defendant GLWA also hired a white individual

      named Justin Seal, despite having no verification to his credentials, at a rate of $23.00 per

      hour or $47,840.00 per year.

   447.         Mr. Teasley, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over him while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Teasley.




                                                64
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.65 Filed 04/22/21 Page 65 of 245




   448.         Further, Mr. Teasley was promised advancement and pay raises through his

      position with GLWA. However, no raises were given, and management has continually

      moved the goalpost in terms of the qualifications Mr. May will need for advancement.

   449.         Additionally, in his employment with GLWA, Mr. Teasley was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates and 2.0x pay (“Double-Time Pay”) for Sunday hours, despite

      their duty to their members that they do so.

   450.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

           FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF ROGER GREENWOOD

   451.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   452.         Plaintiff Roger Greenwood is a sixty-six (66) year old African-American male.

   453.         Plaintiff Roger Greenwood’s credentials include a Certificate for Plant Operation,

      a Heating & Cooling Certificate, an Associate’s Degree in Energy Technology, as well as

      working as a Plant Equipment Operating Mechanic for a total of thirty (30) years.

   454.         Plaintiff Greenwood was employed by the City of Detroit in its water department

      (“DWSD”) for approximately twenty-six (26) years in a position as a Plant Equipment

      Operating Mechanic, in which he was routinely given raises, advancement, and fair

      treatment.




                                                65
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.66 Filed 04/22/21 Page 66 of 245




   455.      Upon the GLWA formation in 2016, Plaintiff Roger Greenwood was informed that

      if he did not sign on with GLWA, he would not have a job. Further, Mr. Greenwood was

      forced to give up his wages, perks, and Union Affiliation with Local 324 in order to join

      Defendant Union – Local 2920.

   456.      Additionally, Mr. Greenwood was also informed that he would maintain all of his

      retirement benefits from DWSD in his transfer to GLWA, however such was not the case,

      and Mr. Greenwood lost a significant portion of his retirement benefits.

   457.      Remarkably, electricians and plumbers were able to stay in their union, while

      mechanics were forced to join a clerk’s union that did not adequately represent their

      interests and have failed to bargain with GLWA in good faith.

   458.      Plaintiff Greenwood was a valuable asset to Defendant in that he alone had always

      carried out his work in an exemplary fashion.

   459.      Several Plaintiffs, including Mr. Greenwood, discovered through utilization of the

      Freedom of Information Act (“FOIA”) that there were, and still exist to date, severe pay

      discrepancies amongst people of color in comparison to others.

   460.      By way of specific example, Plaintiff Greenwood’s co-worker, Ray Conner,

      negotiated a position as a higher-level technician, with higher pay, despite having no

      credentials such as professional licenses in comparison to Mr. Greenwood’s, in addition to

      his decades of experience.

   461.      Mr. Greenwood, among many of the other Plaintiffs in this matter, was essentially

      forced to train the individual working over him while that individual would enjoy

      professional titles, perks, and better pay than that of Plaintiff Greenwood


                                               66
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.67 Filed 04/22/21 Page 67 of 245




   462.         Further, Mr. Greenwood was promised advancement and pay raises through his

      position with GLWA. However, to date Mr. Greenwood has only received one (1) $1.00

      raise, and management has continually moved the goalpost in terms of the qualifications

      Mr. Greenwood will need for advancement.

   463.         Additionally, in his employment with GLWA, Mr. Greenwood was forced to move

      into Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed

      to bargain in terms of pay rates, shift premiums, and benefits, despite their duty to their

      members that they do so.

   464.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

                    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF LEMONT BOYD

   465.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   466.         Plaintiff Lemont Boyd is a fifty-two (52) year old African American male.

   467.         Plaintiff Lemont Boyd’s credentials include over twenty-nine (29) years of

      experience working in the plant at subject in this Complaint, either in his capacity as an

      employee of DWSD, or as it is known today, in his capacity as an employee of GLWA.

   468.         Plaintiff Boyd began working as a Mechanical Helper with DWSD 29 years ago.

      Through his hard work, Mr. Boyd climbed the ranks through DWSD and became a Senior

      Foreman, which was a supervisory position.




                                                67
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.68 Filed 04/22/21 Page 68 of 245




   469.      In 2016, GLWA offered Mr. Boyd a position within GLWA and instructed him that

      he must immediately resign from DWSD. Further, GLWA falsely informed Plaintiff Boyd

      that he would need to accept the job with them or he would not have a job at all.

   470.      In order to coerce Mr. Boyd into accepting the position, Defendant GLWA

      informed Mr. Boyd that there would be “annual raises” for employees with good

      performance evaluations. Further, Mr. Boyd was informed there would also be “merit

      raises” for obtaining degrees and licenses.

   471.      Further, GLWA informed Mr. Boyd that he would start with GLWA as a Plant

      Maintenance Technician III “Team Leader” – a supervisory position – based on his

      experience.

   472.      Mr. Boyd was instead given title as a Plaint Maintenance Technician I, a position

      that only required a high school diploma and/or GED with no actual experience and was

      essentially a demotion from his role with DWSD. Further, upon signing with GLWA, Mr.

      Boyd received a $0.98/hr pay reduction.

   473.      Notably, Mr. Boyd’s duties and obligations have increased over the last five (5)

      years he has spent employed with GLWA, while his compensation has remained the same.

   474.      Plaintiff Boyd is a valuable asset to Defendant in that he alone had always carried

      out his work in an exemplary fashion, and never has received any discipline on the job.

   475.      Mr. Boyd has discovered that Defendant GLWA has been hiring white employees

      with less experience than Mr. Boyd, to positions that outrank him and allow them for

      advancement beyond what Mr. Boyd can receive while forced to remain as a Plant




                                               68
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.69 Filed 04/22/21 Page 69 of 245




        Technician I. Further, GLWA has hired people with less experience to job titles that

        outrank Mr. Boyd, including Technicians II, III, Team Leader, and Management roles.

    476.         By way of specific example, Defendant GLWA hired two people off of the street

        at the level of Maintenance Technician II, despite the fact that they don’t have any

        experience – these people are outranking Mr. Boyd in terms of pay, perks, and benefits.

        One example was a white man by the name of Buddy Jones, and the other was a Supervisor

        whose name is not currently known.

    477.         Further, Defendant GLWA has hired people into “Team Leader” and “Management

        Professional” roles, without any plant operation experience whatsoever. Specifically, Mr.

        Boyd has discovered that Majid Khan1, who previously worked as a Sewage Plant

        Operation Supervisor – essentially the same level of employee as Boyd was – has hired

        people of the same nationality as him, Indian, with no experience outside of a chemistry

        lab to roles within the WRFF plant.

    478.         During Plaintiff Boyd’s last several years he has spent employed with GLWA – he

        has not received a single raise. Further, when Boyd was changed from a supervisor with

        GLWA to a Plant Maintenance Tech Level I – he was given a pay cut, and an individual

        named Richard Muntz was given Boyd’s title with less experience.

    479.         Mr. Boyd has reached out to GLWA’s Human Resources (known as “OD”) to

        discuss this issue and has been told that he is a “red-circle” employee, and that because of

        his former position with DWSD, he is maxed out on his pay rate and cannot receive a raise.




1
 Upon information and belief, Majid Khan, who has had disputes with Boyd in the past, is now retaliating against
him by demoting him and refusing to give Boyd any advancement.

                                                        69
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.70 Filed 04/22/21 Page 70 of 245




   480.       When Mr. Boyd inquires about the pay rate range for his position – GLWA ignores

      his requests and does not give him direct answers, despite due and proper demand.

   481.       Further, Mr. Boyd has attempted to advance to higher positions several times. By

      way of specific example, Mr. Boyd applied for the position of Team Leader with GLWA,

      a position identical to the one which he held at DWSD.

   482.       Every time Mr. Boyd applies – he receives a notice that “after a review of your

      qualifications, we find that we are unable to pursue your application for this position any

      further at this time.”

   483.       Remarkably, a man who used to work under Mr. Boyd’s supervision, Richard

      Muntz, is now a team leader doing the job that Mr. Boyd applied for.

   484.       Defendant GLWA’s management has changed all of the dynamics in terms of job

      title and advancement requirements, and continually moved the goalpost in terms of the

      qualifications Mr. Boyd will need for advancement. By way of specific example, Mr. Boyd

      was told he needed to get his Class “D” Operator’s License for advancement, despite it not

      being a condition of employment for an identical position he held with DWSD. Moreover,

      even in his role with GLWA – Mr. Boyd does not operate the equipment, he merely repairs

      and maintains it.

   485.       Mr. Boyd, among many of the other Plaintiffs in this matter, was essentially forced

      to train the individual working over him while that individual would enjoy professional

      titles, perks, and better pay opportunities than that of Plaintiff Boyd.

   486.       By way of example, Boyd has discovered that Defendant GLWA would not only

      not promote him, but also refused to hire other well-qualified individuals from DWSD,


                                                70
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.71 Filed 04/22/21 Page 71 of 245




      such as Wesley Brent, instead choosing to hire white men with no experience to these

      positions.

   487.         Additionally, in his employment with GLWA, Mr. Boyd was forced to move into

      Defendant, the Local 2920 Clerk’s Union. However, the Union has repeatedly failed to

      bargain in terms of pay rates, shift premiums, and benefits, despite their duty to their

      members that they do so.

   488.         Further, Defendant, the Local 2920 Clerk’s Union has failed to address numerous

      grievances raised regarding the racial, age, and gender discrimination ongoing at the

      GLWA.

           FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF HAROLD L. ROBINSON, SR.

   489.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   490.         Mr. Harold Robinson is a sixty (60) year old, African American male.

   491.         Plaintiff Robinson worked with DWSD and GLWA for a combined thirty (30)

      years – beginning as a plumbing apprentice and becoming a licensed plumber, with

      certifications doing back wells.

   492.         For the past eleven (11) years, both at DWSD and at GLWA Mr. Robinson has had

      a role as a Planner, where he would assist in plant maintenance planning, and frequently

      would come and go from the plant in efforts to carry out company business and get

      materials to complete jobs.

   493.         In 2015, Mr. Robinson transferred from DWSD to GLWA, and was given the exact

      same job function, with a title of “Plant Maintenance Technician III.”

                                                71
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.72 Filed 04/22/21 Page 72 of 245




   494.      Despite Mr. Robinson having no disciplinary actions on his records, and always

      having an exemplary performance review, Defendant GLWA claimed that Mr. Robinson

      falsified his attendance records.

   495.      Specifically, GLWA’s former employee, Mark Ragsdale, who upon information

      and belief, was fired for discriminatory practices at GLWA, saw Mr. Robinson walking in

      on his lunchbreak with food from outside of the Plant – Mr. Ragsdale accused, Mr.

      Robinson of leaving the plant without clocking out despite the fact that all records,

      including camera footage and gate records – depict that there is no possible way Mr.

      Robinson left the facility and falsified his time records on the date at issue.

   496.      Mr. Robinson took leave from March, 2020 to June, 2020 due to COVID-19. When

      Mr. Robinson returned, he was issued a suspension notice for the alleged “violation” on

      August 4, 2020, with a return to work date of September 2, 2020.

   497.      On September 2, 2020 – Mr. Robinson attempted to return to work, where he was

      not permitted to enter the gate and forced off of the premises by security, and told at that

      point he was terminated.

   498.      At no time, did anyone from Human Resources or Supervision at GLWA speak to

      Mr. Robinson about the alleged “falsified attendance” situation, despite there being no

      issue with Mr. Robinson in the past.

   499.      Upon information and belief, Mr. Robinson was terminated due to his race, as

      GLWA had no underlying legitimate reason for his termination. Further, the form and

      fashion of GLWA’s termination breached Mr. Robinson’s Collective Bargaining

      Agreement with AFSCME Local 2920.


                                                72
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.73 Filed 04/22/21 Page 73 of 245




   500.         Specifically, Mr. Robinson’s Supervisor, Peter Sissen, was informed that

      Defendant GLWA had hired a white man, by the name of Buddy Jones, to work as a planner

      and replace Mr. Robinson, before Mr. Robinson’s termination.

   501.         Upon information and belief, Buddy Jones is a white man, significantly younger

      and with significantly less experience than that of Harold Robinson. Mr. Jones worked at

      US Steel as a Planner for about one hour a day shortly before his time with GLWA – and

      Buddy Jones has taken Mr. Robinson’s job since Mr. Robinson’s termination in September,

      2020.

   502.         Mr. Robinson also attempted to file a grievance against GLWA for this

      discriminatory practice with Defendant AFSCME Local 2920. The Union Defendant never

      notified Mr. Robinson of the status of his grievance or any investigation, until his wrongful

      termination was upheld.

          COUNT I – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.)
                      – ASSERTED BY PLAINTIFF LARRY MAY AGAINST GLWA
   503.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   504.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

      him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

   505.         Defendant, by its agents, representatives, and employees, treated Plaintiff

      differently from similarly situated employees who are not African American in the terms

      and conditions of employment, based on an unlawful consideration of race.

   506.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

                                                  73
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.74 Filed 04/22/21 Page 74 of 245




   507.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   508.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

COUNT II – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT
    (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF LARRY MAY AGAINST GLWA

   509.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   510.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

      agents, and representatives, intentionally discriminated against Plaintiff in the terms and

      conditions of employment based on the unlawful consideration of race.

   511.         Plaintiff was subjected to race discrimination by Defendant, by and through its

      agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

      Larsen Civil Rights Act.

   512.         Defendants, by and through their agents, servants, and employees, violated the

      Elliot-Larsen Civil Rights Act by the following acts:

          a. Failing to provide a work environment free from racial discrimination;

          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and




                                                74
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.75 Filed 04/22/21 Page 75 of 245




          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   513.         Defendant, by and through its agents, representatives, and employees, were

      predisposed to discriminate on the basis of race and acted in accordance with that

      predisposition.

   514.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   515.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   516.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT III – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                       PLAINTIFF LARRY MAY AGAINST GLWA

   517.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   518.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

      meaning of the Lilly Ledbetter Fair Pay Act of 2009.

   519.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

      hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

      hiring practice by way of unfairly and disproportionately, allowing similarly situated white



                                                  75
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.76 Filed 04/22/21 Page 76 of 245




      men and women to negotiate higher pay rates and job titles, with the same or less

      experience as that of Plaintiff.

   520.          Plaintiff is a person affected by GLWA’s application of a discriminatory

      compensation decision and/or hiring practice, including each and every time wages,

      benefits, or other compensation was paid to similarly situated white employees, resulting

      in whole or in part from GLWA’s pay scale and hiring practice decisions.

   521.          Defendant GLWA’s discriminatory compensation decision and hiring practice

      amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

      Act of 2009. 42 USC 2000e-5(e)(3)(A).

   522.          In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

      pay for up to two years preceding the filing of the charge, where the unlawful employment

      practices that have occurred during the charge-filing period are similar or related to

      discriminatory employment practices with regard to compensation that occurred outside

      the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

COUNT IV – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET. SEQ.)
  – ASSERTED BY PLAINTIFF LARRY MAY AGAINST GLWA AND AFSCME LOCAL 2920

   523.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   524.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.

   525.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

      transfer from DWSD to Defendant, GLWA.




                                                 76
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.77 Filed 04/22/21 Page 77 of 245




   526.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

      and/or omissions in violation of Michigan’s Public Employee Relations Act that have

      severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

   527.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

      engaging in the following acts:

          a. Discrimination in regard to hire, terms, or other conditions of employment to
             encourage or discourage membership in a labor organization;
          b. Discrimination against a public employee because he or she has given testimony or
             instituted proceedings under this act; and
          c. By refusing to bargain collectively with the representatives of its public employees.
   528.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

      engaging in the following acts:

          a. By Restraining or coercing public employees in the exercise of the rights, such as
             the ability to collectively bargain, and the ability to file and investigate grievances
             regarding Defendant GLWA’s discriminatory employment practices;
          b. By causing, or attempting to cause a Defendant GLWA, a public employer to
             discriminate against Plaintiff, a public employee in violation of subsection MCL
             423.210(1)(c); and
          c. By refusing to engage in bargaining collectively with Defendant/Public employer,
             GLWA.
   529.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

      Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

      direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

      anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT V – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.) –
   ASSERTED BY PLAINTIFF LARRY MAY AGAINST GLWA AND AFSCME LOCAL 2920




                                               77
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.78 Filed 04/22/21 Page 78 of 245




   530.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   531.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.

   532.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

      transfer from DWSD to Defendant, GLWA.

   533.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

      and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

      severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

   534.          Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

      158(a)(5), (d).

   535.          The rule of good-faith bargaining has two requirements: (1) that the parties

      physically appear at bargaining sessions and (2) that they approach negotiations with an

      eye toward reaching an agreement.

   536.          Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

      bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

      employment.” 29 USC 158(a)(5), (d).

   537.          Moreover, examples of mandatory subjects include wages, health and retirement

      benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

   538.          Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

      meet, confer, and collectively bargain in good faith regarding mandatory subjects of



                                                 78
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.79 Filed 04/22/21 Page 79 of 245




      Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

      retirement benefits.

   539.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

      Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

      direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

      anguish, physical and emotional distress, humiliation, and embarrassment.

            COUNT VI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
          EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF LARRY
                                    MAY AGAINST GLWA

   540.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   541.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

      agents, and representatives, intentionally discriminated against Plaintiff in the terms and

      conditions of employment based on the unlawful consideration of age.

   542.         Plaintiff was subjected to age discrimination by Defendant, by and through its

      agents, servants, employees, and contractors, said acts being made unlawful by the Age

      Discrimination in Employment Act of 1967.

   543.         Defendants, by and through their agents, servants, and employees, violated the Age

      Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;




                                                79
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.80 Filed 04/22/21 Page 80 of 245




          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   544.         Defendant, by and through its agents, representatives, and employees, were

      predisposed to discriminate on the basis of age and acted in accordance with that

      predisposition.

   545.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   546.         If Plaintiff had been younger, he would not have been treated in the manner

      described.

   547.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.


 COUNT VII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
ASSERTED BY PLAINTIFF ANDREW WASHINGTON AGAINST GLWA AND LAKESHORE GLOBAL

   548.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   549.         Plaintiff’s race was a factor that made an impact on Defendants’ decision to subject

      him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

                                                  80
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.81 Filed 04/22/21 Page 81 of 245




   550.         Defendants, by their agents, representatives, and employees, treated Plaintiff

      differently from similarly situated employees who are not African American in the terms

      and conditions of employment, based on an unlawful consideration of race.

   551.         Defendants’ actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   552.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   553.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT VIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF ANDREW WASHINGTON AGAINST
                          GLWA AND LAKESHORE GLOBAL

   554.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   555.         During Plaintiff’s employment with Defendants, Defendants, through their

      employees, agents, and representatives, intentionally discriminated against Plaintiff in the

      terms and conditions of employment based on the unlawful consideration of race.

   556.         Plaintiff was subjected to race discrimination by Defendants, by and through their

      agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

      Larsen Civil Rights Act.

   557.         Defendants, by and through their agents, servants, and employees, violated the

      Elliot-Larsen Civil Rights Act by the following acts:

                                                  81
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.82 Filed 04/22/21 Page 82 of 245




          a. Failing to provide a work environment free from racial discrimination;

          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   558.         Defendants, by and through their agents, representatives, and employees, were

      predisposed to discriminate on the basis of race and acted in accordance with that

      predisposition.

   559.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   560.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   561.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

COUNT IX – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET. SEQ.)
           – ASSERTED BY PLAINTIFF ANDREW WASHINGTON AGAINST GLWA

   562.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.




                                                  82
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.83 Filed 04/22/21 Page 83 of 245




   563.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.

   564.          Plaintiff was at all times relevant, a member of IBEW 58.

   565.          Defendant-Employer, engaged in acts and/or omissions in violation of Michigan’s

      Public Employee Relations Act that have severely damaged Plaintiffs in terms of their

      wages, benefits, and retirement.

   566.          Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

      engaging in the following acts:

          a. Discrimination in regard to hire, terms, or other conditions of employment to
             encourage or discourage membership in a labor organization; and
          b. Discrimination against a public employee because he or she has given testimony or
             instituted proceedings under this act.
   567.          As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

      Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

      direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

      anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT X – RETALIATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) – ASSERTED BY
                 PLAINTIFF ANDREW WASHINGTON AGAINST GLWA

   568.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   569.          Defendant retaliated against Plaintiff for having complained about Defendant’s

      discriminatory employment practices described above, in violation of Title VII, including,

      but not limited to:


                                                 83
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.84 Filed 04/22/21 Page 84 of 245




          a. Failing to provide a work environment free from racial discrimination;

          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   570.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   571.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT XI – RETALIATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT (MCL
   37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF ANDREW WASHINGTON AGAINST GLWA

   572.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   573.         Defendant retaliated against Plaintiff for having complained about Defendant’s

      discriminatory employment practices as described throughout this Complaint, in violation

      of the Elliot-Larsen Civil Rights Act, including, but not limited to:

          d. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to

                deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and



                                                  84
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.85 Filed 04/22/21 Page 85 of 245




          e. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition or privilege of

                employment;

   574.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   575.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT XII – RACIAL AND NATIONALITY DISCRIMINATION PURSUANT TO TITLE VII (42 USC
      2000 ET. SEQ.) – ASSERTED BY PLAINTIFF RAVI YELAMANCHI AGAINST GLWA

   576.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   577.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

      him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

   578.         Defendant, by its agents, representatives, and employees, treated Plaintiff

      differently from similarly situated employees who are not Indian in the terms and

      conditions of employment, based on an unlawful consideration of race.

   579.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   580.         If Plaintiff had been a race other than Indian, he would not have been treated in the

      manner described.




                                                  85
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.86 Filed 04/22/21 Page 86 of 245




   581.         If Plaintiff had been a nationality other than Indian, he would not have been treated

      in the manner described.

   582.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

   COUNT XIII – RACIAL AND NATIONALITY DISCRIMINATION PURSUANT TO THE ELLIOT
    LARSEN CIVIL RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF RAVI
                           YELAMANCHI AGAINST GLWA

   583.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   584.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

      agents, and representatives, intentionally discriminated against Plaintiff in the terms and

      conditions of employment based on the unlawful consideration of race.

   585.         Plaintiff was subjected to race discrimination by Defendant, by and through its

      agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

      Larsen Civil Rights Act.

   586.         Defendants, by and through their agents, servants, and employees, violated the

      Elliot-Larsen Civil Rights Act by the following acts:

          a. Failing to provide a work environment free from racial discrimination;

          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and




                                                 86
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.87 Filed 04/22/21 Page 87 of 245




          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   587.         Defendant, by and through its agents, representatives, and employees, were

      predisposed to discriminate on the basis of race and acted in accordance with that

      predisposition.

   588.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   589.         If Plaintiff had been a race and/or nationality other than Indian, he would not have

      been treated in the manner described.

   590.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XIV– RETALIATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) – ASSERTED BY
                  PLAINTIFF RAVI YELAMANCHI AGAINST GLWA

   591.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   592.         Defendant retaliated against Plaintiff for having complained about Defendant’s

      discriminatory employment practices described above, in violation of Title VII, including,

      but not limited to:

          a. Failing to provide a work environment free from racial discrimination;




                                                  87
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.88 Filed 04/22/21 Page 88 of 245




          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   593.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   594.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT XV – RETALIATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT (MCL
     37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF RAVI YELAMANCHI AGAINST GLWA

   595.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   596.         Defendant retaliated against Plaintiff for having complained about Defendant’s

      discriminatory employment practices as described throughout this Complaint, in violation

      of the Elliot-Larsen Civil Rights Act, including, but not limited to:

          a. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to

                deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and




                                                  88
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.89 Filed 04/22/21 Page 89 of 245




          b. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition or privilege of

                employment;

   597.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   598.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

     COUNT XVI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
     EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF RAVI
                         YELAMANCHI AGAINST GLWA

   599.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   600.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

      agents, and representatives, intentionally discriminated against Plaintiff in the terms and

      conditions of employment based on the unlawful consideration of age.

   601.         Plaintiff was subjected to age discrimination by Defendant, by and through its

      agents, servants, employees, and contractors, said acts being made unlawful by the Age

      Discrimination in Employment Act of 1967.

   602.         Defendants, by and through their agents, servants, and employees, violated the Age

      Discrimination in Employment Act of 1967 by the following acts:

          a. Failing to provide a work environment free from discrimination on the basis of age;




                                                  89
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.90 Filed 04/22/21 Page 90 of 245




          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   603.         Defendant, by and through its agents, representatives, and employees, were

      predisposed to discriminate on the basis of age and acted in accordance with that

      predisposition.

   604.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   605.         If Plaintiff had been younger, he would not have been treated in the manner

      described.

   606.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.




 COUNT XVII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
             ASSERTED BY PLAINTIFF HOWARD HILL, JR. AGAINST GLWA

   607.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.




                                                  90
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.91 Filed 04/22/21 Page 91 of 245




   608.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

      him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

   609.         Defendant, by its agents, representatives, and employees, treated Plaintiff

      differently from similarly situated employees who are not African American in the terms

      and conditions of employment, based on an unlawful consideration of race.

   610.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   611.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   612.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT XVIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
 ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF HOWARD HILL, JR. AGAINST GLWA

   613.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   614.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

      agents, and representatives, intentionally discriminated against Plaintiff in the terms and

      conditions of employment based on the unlawful consideration of race.

   615.         Plaintiff was subjected to race discrimination by Defendant, by and through its

      agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

      Larsen Civil Rights Act.



                                                  91
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.92 Filed 04/22/21 Page 92 of 245




   616.       Defendants, by and through their agents, servants, and employees, violated the

      Elliot-Larsen Civil Rights Act by the following acts:

          a. Failing to provide a work environment free from racial discrimination;

          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

              to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

              the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

              with respect to his employment, compensation, or a term, condition, or privilege of

              employment.

   617.       Defendant, by and through its agents, representatives, and employees, were

      predisposed to discriminate on the basis of race and acted in accordance with that

      predisposition.

   618.       Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   619.       If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   620.       As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT XIX – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
         SEQ.) – ASSERTED BY PLAINTIFF HOWARD HILL, JR. AGAINST GLWA




                                                92
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.93 Filed 04/22/21 Page 93 of 245




   621.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   622.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.

   623.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

      transfer from DWSD to Defendant, GLWA.

   624.          Defendant-Employer, engaged in acts and/or omissions in violation of Michigan’s

      Public Employee Relations Act that have severely damaged Plaintiffs in terms of their

      wages, benefits, and retirement.

   625.          Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

      engaging in the following acts:

          a. Discrimination in regard to hire, terms, or other conditions of employment to
             encourage or discourage membership in a labor organization;
          b. Discrimination against a public employee because he or she has given testimony or
             instituted proceedings under this act; and
          c. By refusing to bargain collectively with the representatives of its public employees.
   626.          As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

      Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

      direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

      anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XX – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.) –
  ASSERTED BY PLAINTIFF HOWARD HILL, JR. AGAINST GLWA AND AFSCME LOCAL 2920

   627.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.
                                                 93
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.94 Filed 04/22/21 Page 94 of 245




   628.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.

   629.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

      transfer from DWSD to Defendant, GLWA.

   630.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

      and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

      severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

   631.          Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

      158(a)(5), (d).

   632.          The rule of good-faith bargaining has two requirements: (1) that the parties

      physically appear at bargaining sessions and (2) that they approach negotiations with an

      eye toward reaching an agreement.

   633.          Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

      bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

      employment.” 29 USC 158(a)(5), (d).

   634.          Moreover, examples of mandatory subjects include wages, health and retirement

      benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

   635.          Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

      meet, confer, and collectively bargain in good faith regarding mandatory subjects of

      Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

      retirement benefits.




                                                 94
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.95 Filed 04/22/21 Page 95 of 245




   636.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

      Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

      direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

      anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XXI – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
              ASSERTED BY PLAINTIFF MAURIA DAVIS AGAINST GLWA

   637.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   638.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

      him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

   639.         Defendant, by its agents, representatives, and employees, treated Plaintiff

      differently from similarly situated employees who are not African American in the terms

      and conditions of employment, based on an unlawful consideration of race.

   640.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   641.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   642.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT XXII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF MAURIA DAVIS AGAINST GLWA

                                                  95
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.96 Filed 04/22/21 Page 96 of 245




   643.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   644.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

      agents, and representatives, intentionally discriminated against Plaintiff in the terms and

      conditions of employment based on the unlawful consideration of race.

   645.         Plaintiff was subjected to race discrimination by Defendant, by and through its

      agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

      Larsen Civil Rights Act.

   646.         Defendants, by and through their agents, servants, and employees, violated the

      Elliot-Larsen Civil Rights Act by the following acts:

          a. Failing to provide a work environment free from racial discrimination;

          b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                the status of Plaintiff; and

          c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                with respect to his employment, compensation, or a term, condition, or privilege of

                employment.

   647.         Defendant, by and through its agents, representatives, and employees, were

      predisposed to discriminate on the basis of race and acted in accordance with that

      predisposition.




                                                96
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.97 Filed 04/22/21 Page 97 of 245




   648.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

      and sensibilities.

   649.         If Plaintiff had been a race other than African American, he would not have been

      treated in the manner described.

   650.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

      suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

COUNT XXIII – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF MAURIA DAVIS AGAINST GLWA

   651.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   652.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

      meaning of the Lilly Ledbetter Fair Pay Act of 2009.

   653.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

      hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

      hiring practice by way of unfairly and disproportionately, allowing similarly situated white

      men and women to negotiate higher pay rates and job titles, with the same or less

      experience as that of Plaintiff.

   654.         Plaintiff is a person affected by GLWA’s application of a discriminatory

      compensation decision and/or hiring practice, including each and every time wages,

      benefits, or other compensation was paid to similarly situated white employees, resulting

      in whole or in part from GLWA’s pay scale and hiring practice decisions.




                                                  97
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.98 Filed 04/22/21 Page 98 of 245




   655.          Defendant GLWA’s discriminatory compensation decision and hiring practice

      amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

      Act of 2009. 42 USC 2000e-5(e)(3)(A).

   656.          In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

      pay for up to two years preceding the filing of the charge, where the unlawful employment

      practices that have occurred during the charge-filing period are similar or related to

      discriminatory employment practices with regard to compensation that occurred outside

      the time for filing a charge. 42 USC 2000e-5(e)(3)(B).


 COUNT XXIV – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
   SEQ.) – ASSERTED BY PLAINTIFF MAURIA DAVIS AGAINST DEFENDANTS GLWA AND
                               AFSCME LOCAL 2920

   657.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   658.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.

   659.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

      transfer from DWSD to Defendant, GLWA.

   660.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

      and/or omissions in violation of Michigan’s Public Employee Relations Act that have

      severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

   661.          Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

      engaging in the following acts:




                                                 98
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.99 Filed 04/22/21 Page 99 of 245




          a. Discrimination in regard to hire, terms, or other conditions of employment to
             encourage or discourage membership in a labor organization;
          b. Discrimination against a public employee because he or she has given testimony or
             instituted proceedings under this act; and
          c. By refusing to bargain collectively with the representatives of its public employees.
   662.          Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

      engaging in the following acts:

          d. By Restraining or coercing public employees in the exercise of the rights, such as
             the ability to collectively bargain, and the ability to file and investigate grievances
             regarding Defendant GLWA’s discriminatory employment practices;
          e. By causing, or attempting to cause a Defendant GLWA, a public employer to
             discriminate against Plaintiff, a public employee in violation of subsection MCL
             423.210(1)(c); and
          f. By refusing to engage in bargaining collectively with Defendant/Public employer,
             GLWA.
   663.          As a direct and proximate result of Defendants’ wrongful acts and omissions,

      Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

      Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

      direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

      anguish, physical and emotional distress, humiliation, and embarrassment.


COUNT XXV – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.) –
  ASSERTED BY PLAINTIFF MAURIA DAVIS AGAINST DEFENDANTS GLWA AND AFSCME
                                  LOCAL 2920

   664.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

      herein.

   665.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

      et. seq.




                                                 99
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.100 Filed 04/22/21 Page 100 of 245




    666.      Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    667.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    668.      Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    669.      The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    670.      Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    671.      Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    672.      Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    673.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

                                               100
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.101 Filed 04/22/21 Page 101 of 245




       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

     COUNT XXVI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
  EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF MAURIA DAVIS
                                 AGAINST GLWA

    674.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    675.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    676.         Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    677.         Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.




                                                 101
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.102 Filed 04/22/21 Page 102 of 245




    678.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    679.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    680.         If Plaintiff had been younger, he would not have been treated in the manner

       described.

    681.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

   COUNT XXVII – VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT OF 1993 (29 USC
         2601 ET. SEQ.) – ASSERTED BY PLAINTIFF MAURIA DAVIS AGAINST GLWA

    682.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    683.         Plaintiff did in fact, timely request FMLA Leave due to the aforementioned medical

       complications as stated throughout this Complaint.

    684.         Plaintiff’s medical leave was protected under FMLA and approved by the

       Defendant, GLWA, pursuant to the terms of Plaintiff’s Employment Agreement with

       Defendant.

    685.         Defendant violated the FMLA by harassing, discriminating against, and/or

       retaliating, including termination against the Plaintiff in significant part because he

       exercised rights under the FMLA, by terminating Plaintiff.



                                                  102
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.103 Filed 04/22/21 Page 103 of 245




    686.         As a direct and proximate result, Plaintiff has sustained damages including, but not

       limited to loss of income and attorney fees.

  COUNT XXVIII – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990 (42 USC
         126 ET. SEQ.) – ASSERTED BY PLAINTIFF MAURIA DAVIS AGAINST GLWA

    687.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    688.         At all relevant times, Plaintiff was an individual with a disability, in that he has a

       physical impairment that substantially limits one or more of his major life activities and

       has a record of the impairment.

    689.         Plaintiff is qualified for the position, as he is an individual who can perform the

       essential functions of his job as laid out above in this Complaint.

    690.         The ADA makes it unlawful to discriminate against a qualified individual in the

       terms and conditions of employment on the basis of disability. 42 USC 12112(a).

    691.         By terminating Plaintiff Davis following his to return to work, Defendant

       discriminated against Plaintiff because of his disability.

    692.         Defendant conducted itself with malice or with reckless indifference to Plaintiff’s

       federally protected rights.

    693.         As a direct and proximate result of Defendant’s discrimination on the basis of

       disability, Plaintiff has suffered lost wages, benefits, and loss of employment opportunities.

       In addition, Defendant’s failure to make reasonable accommodation to Plaintiff has caused

       or continues to cause Plaintiff to suffer substantial damages for pecuniary losses, mental

       anguish, loss of enjoyment of life, and other nonpecuniary losses.



                                                  103
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.104 Filed 04/22/21 Page 104 of 245




  COUNT XXIX– RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
              ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST GLWA

    694.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    695.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    696.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    697.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    698.         If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    699.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT XXX – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST GLWA

    700.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    701.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

                                                  104
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.105 Filed 04/22/21 Page 105 of 245




    702.       Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    703.       Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to her employment, compensation, or a term, condition, or privilege of

               employment.

    704.       Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    705.       Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    706.       If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    707.       As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

                                                105
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.106 Filed 04/22/21 Page 106 of 245




  COUNT XXXI – RETALIATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) – ASSERTED
                   BY PLAINTIFF APRIL LEGREAIR AGAINST GLWA

    708.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    709.         Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices described above, in violation of Title VII, including,

       but not limited to:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    710.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    711.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XXXII – RETALIATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT (MCL
       37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST GLWA

    712.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

                                                  106
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.107 Filed 04/22/21 Page 107 of 245




    713.         Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices as described throughout this Complaint, in violation

       of the Elliot-Larsen Civil Rights Act, including, but not limited to:

           a. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to

                 deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           b. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition or privilege of

                 employment;

    714.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    715.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

     COUNT XXXIII– AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
     EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF APRIL
                           LEGREAIR AGAINST GLWA

    716.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    717.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.




                                                  107
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.108 Filed 04/22/21 Page 108 of 245




    718.       Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    719.       Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to her employment, compensation, or a term, condition, or privilege of

               employment.

    720.       Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    721.       Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    722.       If Plaintiff had been younger, she would not have been treated in the manner

       described.

    723.       As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

                                                108
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.109 Filed 04/22/21 Page 109 of 245




  COUNT XXXIV – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY
   ACT (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST GLWA

    724.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    725.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    726.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    727.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    728.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

     COUNT XXXV – PAY DISCRIMINATION BASED ON RACE IN VIOLATION OF THE LILLY
   LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST
                                      GLWA

    729.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    730.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.


                                                109
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.110 Filed 04/22/21 Page 110 of 245




    731.          Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    732.          Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    733.          Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    734.          In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT XXXVI – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
    SEQ.) – ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST DEFENDANTS GLWA AND
                                AFSCME LOCAL 2920

    735.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    736.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.


                                                  110
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.111 Filed 04/22/21 Page 111 of 245




    737.      Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    738.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    739.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

           a. Discrimination in regard to hire, terms, or other conditions of employment to
              encourage or discourage membership in a labor organization;
           b. Discrimination against a public employee because he or she has given testimony or
              instituted proceedings under this act; and
           c. By refusing to bargain collectively with the representatives of its public employees.
    740.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

           d. By Restraining or coercing public employees in the exercise of the rights, such as
              the ability to collectively bargain, and the ability to file and investigate grievances
              regarding Defendant GLWA’s discriminatory employment practices;
           e. By causing, or attempting to cause a Defendant GLWA, a public employer to
              discriminate against Plaintiff, a public employee in violation of subsection MCL
              423.210(1)(c); and
           f. By refusing to engage in bargaining collectively with Defendant/Public employer,
              GLWA.
    741.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.



                                                111
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.112 Filed 04/22/21 Page 112 of 245




   COUNT XXXVII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
    SEQ.) – ASSERTED BY PLAINTIFF APRIL LEGREAIR AGAINST DEFENDANTS GLWA AND
                                AFSCME LOCAL 2920

    742.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    743.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    744.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    745.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    746.          Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    747.          The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    748.          Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    749.          Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).




                                                  112
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.113 Filed 04/22/21 Page 113 of 245




    750.         Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    751.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XXXVIII– RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.)
           – ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST GLWA

    752.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    753.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    754.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    755.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    756.         If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.



                                                  113
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.114 Filed 04/22/21 Page 114 of 245




    757.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT XXXIX – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST GLWA

    758.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    759.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    760.         Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    761.         Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 114
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.115 Filed 04/22/21 Page 115 of 245




    762.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    763.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    764.         If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    765.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT XL – RETALIATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) – ASSERTED BY
                    PLAINTIFF AURELIA MORGAN AGAINST GLWA

    766.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    767.         Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices described above, in violation of Title VII, including,

       but not limited to:

           d. Failing to provide a work environment free from racial discrimination;

           e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and




                                                  115
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.116 Filed 04/22/21 Page 116 of 245




           f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    768.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    769.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT XLI – RETALIATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT (MCL
     37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST GLWA

    770.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    771.         Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices as described throughout this Complaint, in violation

       of the Elliot-Larsen Civil Rights Act, including, but not limited to:

           a. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to

                 deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           b. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition or privilege of

                 employment;




                                                  116
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.117 Filed 04/22/21 Page 117 of 245




    772.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    773.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

      COUNT XLII– AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
    EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF AURELIA
                             MORGAN AGAINST GLWA

    774.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    775.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    776.         Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    777.         Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and




                                                  117
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.118 Filed 04/22/21 Page 118 of 245




           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    778.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    779.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    780.         If Plaintiff had been younger, she would not have been treated in the manner

       described.

    781.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XLIII – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY ACT
    (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST GLWA

    782.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    783.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    784.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white



                                                  118
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.119 Filed 04/22/21 Page 119 of 245




       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    785.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    786.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

     COUNT XLIV – PAY DISCRIMINATION BASED ON RACE IN VIOLATION OF THE LILLY
  LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST
                                      GLWA

    787.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    788.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    789.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    790.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.


                                                119
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.120 Filed 04/22/21 Page 120 of 245




    791.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    792.         In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT XLV – VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT OF 1993 (29 USC 2601
         ET. SEQ.) – ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST GLWA

    793.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    794.         Plaintiff did in fact, timely request FMLA Leave due to the aforementioned medical

       complications as stated throughout this Complaint.

    795.         Plaintiff’s medical leave was protected under FMLA and approved by the

       Defendant, GLWA, pursuant to the terms of Plaintiff’s Employment Agreement with

       Defendant.

    796.         Defendant violated the FMLA by harassing, discriminating against, and/or

       retaliating, including suspension of the Plaintiff in significant part because she exercised

       rights under the FMLA, by suspending Plaintiff for “going AWOL.”

    797.         Further, Defendant discriminated against Plaintiff by selectively enforcing this rule

       against people who were not of the same race as that of Plaintiff.




                                                  120
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.121 Filed 04/22/21 Page 121 of 245




    798.         As a direct and proximate result, Plaintiff has sustained damages including, but not

       limited to loss of income and attorney fees.

   COUNT XLVI – VIOLATION OF THE FAIR LABOR STANDARDS ACT (29 USC 203 ET. SEQ.) –
              ASSERTED BY PLAINTIFF AURELIA MORGAN AGAINST GLWA

    795.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    796.         Defendant, GLWA was required to compensate Plaintiff with reasonable sick leave

       under the federal Fair Labor Standards Act (“FLSA”), 29 USC 201 et seq., as interpreted

       and applied under state and federal law.

    797.         Despite repeated requests and demands, Defendant has failed and/or refused to roll

       Plaintiff Morgan’s sick leave over from DWSD, despite representations that it would do so

       in consideration for her employment with GLWA.

    798.         Defendant’s failure and/or refusal to award Plaintiff a reasonable accommodation

       of sick leave constitutes a material violation of the FLSA.

    799.         As a direct and proximate result of Defendant’s violation of the FLSA, Plaintiff has

       been damaged, and continues to suffer damages in an amount in excess of $25,000.00, in

       addition to costs, expenses, and legal fees.

  COUNT XLVII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
                 ASSERTED BY PLAINTIFF BRUCE BAKER AGAINST GLWA

    800.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    801.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

                                                 121
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.122 Filed 04/22/21 Page 122 of 245




    802.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    803.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    804.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    805.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT XLVIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
   ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF BRUCE BAKER AGAINST GLWA

    806.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    807.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    808.         Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    809.         Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:



                                                  122
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.123 Filed 04/22/21 Page 123 of 245




           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    810.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    811.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    812.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    813.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

 COUNT XLIX – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                        PLAINTIFF BRUCE BAKER AGAINST GLWA
   814.     Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    815.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

                                                  123
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.124 Filed 04/22/21 Page 124 of 245




    816.          Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    817.          Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    818.          Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    819.          In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

 COUNT L – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET. SEQ.) –
    ASSERTED BY PLAINTIFF BRUCE BAKER AGAINST GLWA AND AFSCME LOCAL 2920

    820.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    821.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.



                                                  124
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.125 Filed 04/22/21 Page 125 of 245




    822.      Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    823.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    824.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

           a. Discrimination in regard to hire, terms, or other conditions of employment to
              encourage or discourage membership in a labor organization;
           b. Discrimination against a public employee because he or she has given testimony or
              instituted proceedings under this act; and
           c. By refusing to bargain collectively with the representatives of its public employees.
    825.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

           a. By Restraining or coercing public employees in the exercise of the rights, such as
              the ability to collectively bargain, and the ability to file and investigate grievances
              regarding Defendant GLWA’s discriminatory employment practices;
           b. By causing, or attempting to cause a Defendant GLWA, a public employer to
              discriminate against Plaintiff, a public employee in violation of subsection MCL
              423.210(1)(c); and
           c. By refusing to engage in bargaining collectively with Defendant/Public employer,
              GLWA.
    826.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.



                                                125
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.126 Filed 04/22/21 Page 126 of 245




  COUNT LI – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.) –
    ASSERTED BY PLAINTIFF BRUCE BAKER AGAINST GLWA AND AFSCME LOCAL 2920

    827.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    828.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    829.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    830.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    831.          Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    832.          The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    833.          Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    834.          Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).




                                                  126
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.127 Filed 04/22/21 Page 127 of 245




    835.         Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    836.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

   COUNT LII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
                  ASSERTED BY PLAINTIFF JOHN HALL AGAINST GLWA

    837.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    838.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    839.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    840.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    841.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.



                                                  127
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.128 Filed 04/22/21 Page 128 of 245




    842.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT LIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
    ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF JOHN HALL AGAINST GLWA

    843.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    844.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    845.         Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    846.         Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 128
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.129 Filed 04/22/21 Page 129 of 245




    847.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    848.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    849.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    850.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

  COUNT LIV– VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                      PLAINTIFF JOHN HALL AGAINST GLWA

    851.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    852.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    853.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    854.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

                                                  129
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.130 Filed 04/22/21 Page 130 of 245




       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    855.          Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    856.          In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).


 COUNT LV – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET. SEQ.)
    – ASSERTED BY PLAINTIFF JOHN HALL AGAINST GLWA AND AFSCME LOCAL 2920

    857.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    858.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    859.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    860.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    861.          Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

                                                  130
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.131 Filed 04/22/21 Page 131 of 245




           a. Discrimination in regard to hire, terms, or other conditions of employment to
              encourage or discourage membership in a labor organization;
           b. Discrimination against a public employee because he or she has given testimony or
              instituted proceedings under this act; and
           c. By refusing to bargain collectively with the representatives of its public employees.
    862.          Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

           a. By Restraining or coercing public employees in the exercise of the rights, such as
              the ability to collectively bargain, and the ability to file and investigate grievances
              regarding Defendant GLWA’s discriminatory employment practices;
           b. By causing, or attempting to cause a Defendant GLWA, a public employer to
              discriminate against Plaintiff, a public employee in violation of subsection MCL
              423.210(1)(c); and
           c. By refusing to engage in bargaining collectively with Defendant/Public employer,
              GLWA.
    863.          As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT LVI – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.) –
    ASSERTED BY PLAINTIFF JOHN HALL AGAINST GLWA AND AFSCME LOCAL 2920

    864.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    865.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    866.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.


                                                  131
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.132 Filed 04/22/21 Page 132 of 245




    867.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    868.      Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    869.      The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    870.      Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    871.      Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    872.      Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    873.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.


                                               132
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.133 Filed 04/22/21 Page 133 of 245




     COUNT LVII – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
   EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF JOHN HALL
                                 AGAINST GLWA

    874.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    875.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    876.         Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    877.         Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    878.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

                                                 133
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.134 Filed 04/22/21 Page 134 of 245




    879.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    880.         If Plaintiff had been younger, he would not have been treated in the manner

       described.

    881.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT LVIII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
                 ASSERTED BY PLAINTIFF RICHARD KING AGAINST GLWA

    882.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    883.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    884.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    885.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    886.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.




                                                  134
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.135 Filed 04/22/21 Page 135 of 245




    887.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

   COUNT LIX – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
    ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF RICHARD KING AGAINST GLWA

    888.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    889.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    890.         Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    891.         Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 135
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.136 Filed 04/22/21 Page 136 of 245




    892.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    893.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    894.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    895.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT LX – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF RICHARD KING AGAINST GLWA

    896.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    897.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    898.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    899.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

                                                  136
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.137 Filed 04/22/21 Page 137 of 245




       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    900.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    901.         In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

      COUNT LXI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
  EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF RICHARD KING
                                  AGAINST GLWA

    902.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    903.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    904.         Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    905.         Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

                                                 137
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.138 Filed 04/22/21 Page 138 of 245




           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    906.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    907.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    908.         If Plaintiff had been younger, he would not have been treated in the manner

       described.

    909.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT LXII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
               ASSERTED BY PLAINTIFF CYNTHIA STOKES AGAINST GLWA

    910.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    911.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.



                                                  138
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.139 Filed 04/22/21 Page 139 of 245




    912.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    913.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    914.         If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    915.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT LXIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF CYNTHIA STOKES AGAINST GLWA

    916.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    917.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    918.         Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    919.         Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:



                                                  139
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.140 Filed 04/22/21 Page 140 of 245




           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    920.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    921.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    922.         If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    923.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

 COUNT LXIV – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                    PLAINTIFF CYNTHIA STOKES AGAINST GLWA

    924.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.




                                                  140
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.141 Filed 04/22/21 Page 141 of 245




    925.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    926.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    927.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    928.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    929.         In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT LXV – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY ACT
     (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF CYNTHIA STOKES AGAINST GLWA

    930.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.



                                                 141
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.142 Filed 04/22/21 Page 142 of 245




    931.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    932.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    933.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    934.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.


     COUNT LXVII– AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
    EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF CYNTHIA
                             STOKES AGAINST GLWA

    935.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    936.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.




                                                142
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.143 Filed 04/22/21 Page 143 of 245




    937.       Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    938.       Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to her employment, compensation, or a term, condition, or privilege of

               employment.

    939.       Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    940.       Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    941.       If Plaintiff had been younger, she would not have been treated in the manner

       described.

    942.       As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

                                                143
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.144 Filed 04/22/21 Page 144 of 245




  COUNT LXVII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
               ASSERTED BY PLAINTIFF GILBERTO GARZA AGAINST GLWA

    943.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    944.          Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

        him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    945.          Defendant, by its agents, representatives, and employees, treated Plaintiff

        differently from similarly situated employees who are not Hispanic in the terms and

        conditions of employment, based on an unlawful consideration of race.

    946.          Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

        and sensibilities.

    947.          If Plaintiff had been a race other than Hispanic, he would not have been treated in

        the manner described.

    948.          As a direct and proximate result of Defendant’s wrongful acts and omissions,

        Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

        suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT LXVIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF GILBERTO GARZA AGAINST GLWA
   949.     Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    950.          During Plaintiff’s employment at Defendant, Defendant, through its employees,

        agents, and representatives, intentionally discriminated against Plaintiff in the terms and

        conditions of employment based on the unlawful consideration of race.



                                                   144
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.145 Filed 04/22/21 Page 145 of 245




    951.       Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    952.       Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to his employment, compensation, or a term, condition, or privilege of

               employment.

    953.       Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    954.       Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    955.       If Plaintiff had been a race other than Hispanic, he would not have been treated in

       the manner described.

    956.       As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

                                                145
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.146 Filed 04/22/21 Page 146 of 245




 COUNT LXIX – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                    PLAINTIFF GILBERTO GARZA AGAINST GLWA

    957.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    958.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    959.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    960.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    961.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    962.         In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).



                                                 146
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.147 Filed 04/22/21 Page 147 of 245




     COUNT LXX– AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
   EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF GILBERTO
                             GARZA AGAINST GLWA

    963.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    964.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    965.         Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    966.         Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

           a. Failing to provide a work environment free from discrimination on the basis of age;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    967.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

                                                 147
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.148 Filed 04/22/21 Page 148 of 245




    968.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    969.         If Plaintiff had been younger, he would not have been treated in the manner

       described.

    970.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT LXXI – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
             ASSERTED BY PLAINTIFF ROBERT WILLIAMS AGAINST GLWA

    971.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    972.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    973.         Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    974.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    975.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.




                                                  148
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.149 Filed 04/22/21 Page 149 of 245




    976.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

 COUNT LXXII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
 ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF ROBERT WILLIAMS AGAINST GLWA

    977.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    978.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    979.         Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    980.         Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

           a. Failing to provide a work environment free from racial discrimination;

           b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

           c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 149
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.150 Filed 04/22/21 Page 150 of 245




    981.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    982.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    983.         If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    984.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

  COUNT LXXIII – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED
                   BY PLAINTIFF ROBERT WILLIAMS AGAINST GLWA

    985.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    986.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    987.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    988.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

                                                  150
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.151 Filed 04/22/21 Page 151 of 245




       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    989.          Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    990.          In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).


 COUNT LXXIV – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
 SEQ.) – ASSERTED BY PLAINTIFF ROBERT WILLIAMS AGAINST GLWA AND AFSCME LOCAL
                                                 2920

    991.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    992.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    993.          Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    994.          Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.




                                                  151
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.152 Filed 04/22/21 Page 152 of 245




    995.          Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

           a. Discrimination in regard to hire, terms, or other conditions of employment to
              encourage or discourage membership in a labor organization;
           b. Discrimination against a public employee because he or she has given testimony or
              instituted proceedings under this act; and
           c. By refusing to bargain collectively with the representatives of its public employees.
    996.          Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

           a. By Restraining or coercing public employees in the exercise of the rights, such as
              the ability to collectively bargain, and the ability to file and investigate grievances
              regarding Defendant GLWA’s discriminatory employment practices;
           b. By causing, or attempting to cause a Defendant GLWA, a public employer to
              discriminate against Plaintiff, a public employee in violation of subsection MCL
              423.210(1)(c); and
           c. By refusing to engage in bargaining collectively with Defendant/Public employer,
              GLWA.
    997.          As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT LXXV – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.)
 – ASSERTED BY PLAINTIFF ROBERT WILLIAMS AGAINST GLWA AND AFSCME LOCAL 2920

    998.          Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    999.          Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.


                                                  152
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.153 Filed 04/22/21 Page 153 of 245




    1000.     Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1001.     Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1002.     Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1003.     The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1004.     Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1005.     Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1006.     Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1007.     As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

                                               153
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.154 Filed 04/22/21 Page 154 of 245




       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

         COUNT LXXVI – GENDER DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000
            ET. SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST GLWA


    1008.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1009.        Plaintiff’s gender was a factor that made an impact on Defendant’s decision to

       subject her to the wrongful and discriminatory treatment as outlined throughout this

       Complaint.

    1010.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not females in the terms and

       conditions of employment, based on an unlawful consideration of gender.

    1011.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1012.        If Plaintiff had been a gender other than female, she would not have been treated in

       the manner described.

    1013.        As a direct and proximate result of Defendant’s wrongful acts and omssions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

    COUNT LXXVII – GENDER DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
  RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST
                                        GLWA




                                                  154
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.155 Filed 04/22/21 Page 155 of 245




    1014.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1015.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of gender.

    1016.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1017.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            a. Failing to provide a work environment free from gender discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    1018.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of gender and acted in accordance with that

       predisposition.

    1019.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

                                                  155
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.156 Filed 04/22/21 Page 156 of 245




    1020.        If Plaintiff had been a gender other than female, she would not have been treated in

       the manner described.

    1021.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

     COUNT LXXVIII – RETALIATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
             ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST GLWA

    1022.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1023.        Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices described above, in violation of Title VII, including,

       but not limited to:

            a. Failing to provide a work environment free from gender discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    1024.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.




                                                  156
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.157 Filed 04/22/21 Page 157 of 245




    1025.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT LXXIX – RETALIATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT (MCL
     37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST GLWA

    1026.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1027.        Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices as described throughout this Complaint, in violation

       of the Elliot-Larsen Civil Rights Act, including, but not limited to:

            a. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to

                 deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            b. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition or privilege of

                 employment;

    1028.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1029.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.




                                                  157
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.158 Filed 04/22/21 Page 158 of 245




     COUNT LXXX – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
   EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY
                                 GARZA AGAINST GLWA
    1030.   Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    1031.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

        agents, and representatives, intentionally discriminated against Plaintiff in the terms and

        conditions of employment based on the unlawful consideration of age.

    1032.         Plaintiff was subjected to age discrimination by Defendant, by and through its

        agents, servants, employees, and contractors, said acts being made unlawful by the Age

        Discrimination in Employment Act of 1967.

    1033.         Defendants, by and through their agents, servants, and employees, violated the Age

        Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                  to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                  the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                  with respect to her employment, compensation, or a term, condition, or privilege of

                  employment.

    1034.         Defendant, by and through its agents, representatives, and employees, were

        predisposed to discriminate on the basis of age and acted in accordance with that

        predisposition.



                                                  158
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.159 Filed 04/22/21 Page 159 of 245




    1035.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1036.        If Plaintiff had been younger, she would not have been treated in the manner

       described.

    1037.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT LXXXI – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY
 ACT (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST GLWA

    1038.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1039.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    1040.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    1041.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.




                                                  159
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.160 Filed 04/22/21 Page 160 of 245




    1042.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

 COUNT LXXXII– VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
 SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST GLWA AND AFSCME LOCAL
                                        2920

    1043.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1044.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1045.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1046.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1047.         Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1048.         Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            d. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;


                                                  160
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.161 Filed 04/22/21 Page 161 of 245




            e. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            f. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1049.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT LXXXIII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
 SEQ.) – ASSERTED BY PLAINTIFF KIMBERLEY GARZA AGAINST GLWA AND AFSCME LOCAL
 2920

    1050.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1051.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1052.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1053.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1054.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).




                                                  161
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.162 Filed 04/22/21 Page 162 of 245




    1055.        The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1056.        Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1057.        Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1058.        Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1059.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT LXXXIV – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.)
           – ASSERTED BY PLAINTIFF MARCUS WISEMAN AGAINST GLWA

    1060.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1061.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

                                                 162
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.163 Filed 04/22/21 Page 163 of 245




    1062.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1063.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1064.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1065.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

    COUNT LXXXV– RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
  RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF MARCUS WISEMAN AGAINST
                                        GLWA

    1066.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1067.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1068.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1069.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

                                                  163
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.164 Filed 04/22/21 Page 164 of 245




            a. Failing to provide a work environment free from racial discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    1070.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1071.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1072.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1073.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

 COUNT LXXXVI – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED
                 BY PLAINTIFF MARCUS WISEMAN AGAINST GLWA

    1074.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.




                                                  164
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.165 Filed 04/22/21 Page 165 of 245




    1075.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1076.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1077.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1078.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1079.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).


       COUNT LXXXVII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000
               ET. SEQ.) – ASSERTED BY PLAINTIFF JAY LEWIS AGAINST GLWA

    1080.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.



                                                 165
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.166 Filed 04/22/21 Page 166 of 245




    1081.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1082.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1083.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1084.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1085.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

   COUNT LXXXVIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
  RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF JAY LEWIS AGAINST GLWA

    1086.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1087.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1088.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.



                                                  166
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.167 Filed 04/22/21 Page 167 of 245




    1089.      Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

                   a. Failing to provide a work environment free from racial discrimination;

                   b. Limiting, segregating, or classifying Plaintiff in a way in which deprived,

                         or tended to deprive Plaintiff of an employment opportunity or otherwise

                         adversely affecting the status of Plaintiff; and

                   c. Demoting, constructively discharging or otherwise discriminating against

                         Plaintiff with respect to his employment, compensation, or a term,

                         condition, or privilege of employment.

    1090.      Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1091.      Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1092.      If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1093.      As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

 COUNT LXXXIX – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED
                     BY PLAINTIFF JAY LEWIS AGAINST GLWA




                                                  167
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.168 Filed 04/22/21 Page 168 of 245




    1094.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1095.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1096.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1097.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1098.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1099.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).


 COUNT XC – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET. SEQ.)
    – ASSERTED BY PLAINTIFF JAY LEWIS AGAINST GLWA AND AFSCME LOCAL 2920


                                                 168
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.169 Filed 04/22/21 Page 169 of 245




    1100.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1101.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1102.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1103.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1104.         Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1105.         Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            a. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            b. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            c. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.




                                                  169
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.170 Filed 04/22/21 Page 170 of 245




    1106.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XCI – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.) –
     ASSERTED BY PLAINTIFF JAY LEWIS AGAINST GLWA AND AFSCME LOCAL 2920

    1107.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1108.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1109.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1110.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1111.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1112.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.




                                                  170
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.171 Filed 04/22/21 Page 171 of 245




    1113.        Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1114.        Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1115.        Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1116.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

     COUNT XCII – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
   EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF JAY LEWIS
                                AGAINST GLWA

    1117.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1118.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.




                                                171
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.172 Filed 04/22/21 Page 172 of 245




    1119.      Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1120.      Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to his employment, compensation, or a term, condition, or privilege of

               employment.

    1121.      Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1122.      Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1123.      If Plaintiff had been younger, he would not have been treated in the manner

       described.

    1124.      As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

                                                172
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.173 Filed 04/22/21 Page 173 of 245




         COUNT XCIII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET.
                SEQ.) – ASSERTED BY PLAINTIFF TIMOTHY ALLEN AGAINST GLWA

    1125.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    1126.         Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

        him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1127.         Defendant, by its agents, representatives, and employees, treated Plaintiff

        differently from similarly situated employees who are not African American in the terms

        and conditions of employment, based on an unlawful consideration of race.

    1128.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

        and sensibilities.

    1129.         If Plaintiff had been a race other than African American, he would not have been

        treated in the manner described.

    1130.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

        Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

        suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT XCIV – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
   ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF TIMOTHY ALLEN AGAINST GLWA
    1131.    Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    1132.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

        agents, and representatives, intentionally discriminated against Plaintiff in the terms and

        conditions of employment based on the unlawful consideration of race.


                                                   173
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.174 Filed 04/22/21 Page 174 of 245




    1133.      Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1134.      Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            a. Failing to provide a work environment free from racial discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to his employment, compensation, or a term, condition, or privilege of

               employment.

    1135.      Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1136.      Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1137.      If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1138.      As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

                                                174
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.175 Filed 04/22/21 Page 175 of 245




  COUNT XCV – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF TIMOTHY ALLEN AGAINST GLWA

    1139.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1140.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1141.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1142.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1143.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1144.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).



                                                 175
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.176 Filed 04/22/21 Page 176 of 245




     COUNT XCVI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
    EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF TIMOTHY
                              ALLEN AGAINST GLWA

    1145.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1146.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1147.        Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1148.        Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    1149.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

                                                 176
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.177 Filed 04/22/21 Page 177 of 245




    1150.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1151.        If Plaintiff had been younger, he would not have been treated in the manner

       described.

    1152.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT XCVII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
               ASSERTED BY PLAINTIFF TANYA GLOVER AGAINST GLWA

    1153.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1154.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1155.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1156.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1157.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.




                                                  177
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.178 Filed 04/22/21 Page 178 of 245




    1158.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

    COUNT XCVIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
   RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF TANYA GLOVER AGAINST
                                        GLWA

    1159.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1160.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1161.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1162.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            a. Failing to provide a work environment free from racial discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

                                                 178
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.179 Filed 04/22/21 Page 179 of 245




    1163.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1164.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1165.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    1166.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

  COUNT XCIX – RETALIATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) – ASSERTED
                   BY PLAINTIFF TANYA GLOVER AGAINST GLWA

    1167.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1168.        Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices described above, in violation of Title VII, including,

       but not limited to:

            a. Failing to provide a work environment free from racial discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and




                                                  179
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.180 Filed 04/22/21 Page 180 of 245




            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    1169.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1170.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

    COUNT C – RETALIATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS ACT (MCL
        37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF TANYA GLOVER AGAINST GLWA

    1171.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1172.        Defendant retaliated against Plaintiff for having complained about Defendant’s

       discriminatory employment practices as described throughout this Complaint, in violation

       of the Elliot-Larsen Civil Rights Act, including, but not limited to:

            a. Limiting, segregating, or classifying Plaintiff in a way which deprived or tended to

                 deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            b. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition or privilege of

                 employment;




                                                  180
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.181 Filed 04/22/21 Page 181 of 245




    1173.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1174.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

      COUNT CI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
 EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF TANYA GLOVER
                                 AGAINST GLWA

    1175.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1176.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1177.        Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1178.        Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and




                                                  181
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.182 Filed 04/22/21 Page 182 of 245




            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

    1179.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1180.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1181.        If Plaintiff had been younger, she would not have been treated in the manner

       described.

    1182.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CII – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY ACT
     (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF TANYA GLOVER AGAINST GLWA

    1183.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1184.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    1185.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white



                                                  182
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.183 Filed 04/22/21 Page 183 of 245




       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    1186.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1187.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

     COUNT CIII – PAY DISCRIMINATION BASED ON RACE IN VIOLATION OF THE LILLY
   LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY PLAINTIFF TANYA GLOVER AGAINST
                                      GLWA

    1188.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1189.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1190.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1191.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.


                                                183
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.184 Filed 04/22/21 Page 184 of 245




    1192.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1193.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

            COUNT CIV – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET.
                  SEQ.) – ASSERTED BY PLAINTIFF JOE KIMBROUGH AGAINST GLWA

    1194.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1195.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1196.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1197.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1198.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.




                                                  184
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.185 Filed 04/22/21 Page 185 of 245




    1199.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

   COUNT CV – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
   ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF JOE KIMBROUGH AGAINST GLWA

    1200.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1201.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1202.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1203.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            d. Failing to provide a work environment free from racial discrimination;

            e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 185
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.186 Filed 04/22/21 Page 186 of 245




    1204.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1205.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1206.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1207.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment


  COUNT CVI – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF JOE KIMBROUGH AGAINST GLWA

    1208.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1209.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1210.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.




                                                  186
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.187 Filed 04/22/21 Page 187 of 245




    1211.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1212.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1213.         In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).


   COUNT CVII – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
   SEQ.) – ASSERTED BY PLAINTIFF JOE KIMBROUGH AGAINST GLWA AND AFSCME LOCAL
                                                 2920

    1214.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1215.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1216.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.




                                                  187
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.188 Filed 04/22/21 Page 188 of 245




    1217.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1218.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1219.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            d. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            e. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            f. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1220.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT CVIII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.)
  – ASSERTED BY PLAINTIFF JOE KIMBROUGH AGAINST GLWA AND AFSCME LOCAL 2920




                                                 188
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.189 Filed 04/22/21 Page 189 of 245




    1221.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1222.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1223.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1224.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1225.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1226.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1227.         Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1228.         Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1229.         Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of



                                                  189
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.190 Filed 04/22/21 Page 190 of 245




       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1230.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

            COUNT CIX – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET.
                   SEQ.) – ASSERTED BY PLAINTIFF JAMES DYSON AGAINST GLWA

    1231.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1232.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1233.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1234.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1235.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1236.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

                                                  190
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.191 Filed 04/22/21 Page 191 of 245




   COUNT CX – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
    ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF JAMES DYSON AGAINST GLWA

    1237.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1238.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1239.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1240.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            a. Failing to provide a work environment free from racial discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    1241.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.



                                                 191
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.192 Filed 04/22/21 Page 192 of 245




    1242.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1243.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1244.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

  COUNT CXI – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                      PLAINTIFF JAMES DYSON AGAINST GLWA

    1245.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1246.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1247.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1248.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.




                                                  192
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.193 Filed 04/22/21 Page 193 of 245




    1249.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1250.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT CXII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
                ASSERTED BY PLAINTIFF PATTI TURNER AGAINST GLWA

    1251.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1252.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1253.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1254.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1255.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.




                                                  193
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.194 Filed 04/22/21 Page 194 of 245




    1256.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT CXIII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
   ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF PATTI TURNER AGAINST GLWA

    1257.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1258.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1259.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1260.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            g. Failing to provide a work environment free from racial discrimination;

            h. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            i. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 194
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.195 Filed 04/22/21 Page 195 of 245




    1261.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1262.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1263.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    1264.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

 COUNT CXIV – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF PATTI TURNER AGAINST GLWA

    1265.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1266.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1267.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1268.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

                                                  195
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.196 Filed 04/22/21 Page 196 of 245




       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1269.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1270.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

 COUNT CXV – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY ACT
     (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF PATTI TURNER AGAINST GLWA

    1271.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1272.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    1273.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    1274.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,



                                                 196
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.197 Filed 04/22/21 Page 197 of 245




       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1275.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

     COUNT CXVI – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
  EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF PATTI TURNER
                                 AGAINST GLWA

    1276.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1277.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1278.        Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1279.        Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and




                                                197
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.198 Filed 04/22/21 Page 198 of 245




            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                  with respect to her employment, compensation, or a term, condition, or privilege of

                  employment.

    1280.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1281.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1282.         If Plaintiff had been younger, she would not have been treated in the manner

       described.

    1283.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXVII – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
      SEQ.) – ASSERTED BY PLAINTIFF PATTI TURNER AGAINST AFSCME LOCAL 2920

    1284.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1285.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1286.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.




                                                   198
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.199 Filed 04/22/21 Page 199 of 245




    1287.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1288.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1289.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            a. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            b. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            c. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1290.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

   COUNT CXVIII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
 SEQ.) – ASSERTED BY PLAINTIFF PATTI TURNER AGAINST GLWA AND AFSCME LOCAL 2920




                                                 199
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.200 Filed 04/22/21 Page 200 of 245




    1291.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1292.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1293.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1294.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1295.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1296.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1297.         Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1298.         Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1299.         Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of



                                                  200
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.201 Filed 04/22/21 Page 201 of 245




       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1300.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXIX – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
               ASSERTED BY PLAINTIFF TONYA TUCKER AGAINST GLWA

    1301.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1302.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1303.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1304.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1305.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.




                                                  201
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.202 Filed 04/22/21 Page 202 of 245




    1306.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT CXXI – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
   ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF TONYA TUCKER AGAINST GLWA

    1307.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1308.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1309.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1310.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            a. Failing to provide a work environment free from racial discrimination;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 202
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.203 Filed 04/22/21 Page 203 of 245




    1311.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1312.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1313.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    1314.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

 COUNT CXXI – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF TONYA TUCKER AGAINST GLWA

    1315.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1316.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1317.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1318.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

                                                  203
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.204 Filed 04/22/21 Page 204 of 245




       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1319.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1320.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

   COUNT CXXII – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY
    ACT (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF TONYA TUCKER AGAINST GLWA

    1321.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1322.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    1323.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    1324.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,



                                                 204
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.205 Filed 04/22/21 Page 205 of 245




       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1325.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

    COUNT CXXIII – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
 EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF TONYA TUCKER
                                    AGAINST GLWA
   1326.   Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1327.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1328.        Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1329.        Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to her employment, compensation, or a term, condition, or privilege of

                 employment.

                                                 205
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.206 Filed 04/22/21 Page 206 of 245




    1330.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1331.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1332.         If Plaintiff had been younger, she would not have been treated in the manner

       described.

    1333.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXXIV – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
      SEQ.) – ASSERTED BY PLAINTIFF TONYA TUCKER AGAINST AFSCME LOCAL 2920

    1334.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1335.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1336.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1337.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.




                                                   206
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.207 Filed 04/22/21 Page 207 of 245




    1338.         Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1339.         Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            a. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            b. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            c. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1340.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

   COUNT CXXV – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
   SEQ.) – ASSERTED BY PLAINTIFF TONYA TUCKER AGAINST GLWA AND AFSCME LOCAL
                                                 2920

    1341.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1342.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

                                                  207
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.208 Filed 04/22/21 Page 208 of 245




    1343.     Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1344.     Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1345.     Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1346.     The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1347.     Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1348.     Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1349.     Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1350.     As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

                                               208
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.209 Filed 04/22/21 Page 209 of 245




       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT CXXVI – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET. SEQ.) –
             ASSERTED BY PLAINTIFF TENEIA CLEMENT AGAINST GLWA

    1351.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1352.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       her to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1353.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1354.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1355.        If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

    1356.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

    COUNT CXXVII – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
  RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF TENEIA CLEMENT AGAINST
                                        GLWA

    1357.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.



                                                  209
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.210 Filed 04/22/21 Page 210 of 245




    1358.      During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1359.      Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1360.      Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            d. Failing to provide a work environment free from racial discrimination;

            e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

            f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to her employment, compensation, or a term, condition, or privilege of

               employment.

    1361.      Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1362.      Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1363.      If Plaintiff had been a race other than African American, she would not have been

       treated in the manner described.

                                                210
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.211 Filed 04/22/21 Page 211 of 245




    1364.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

     COUNT CXXVIII – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 –
             ASSERTED BY PLAINTIFF TENEIA CLEMENT AGAINST GLWA

    1365.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1366.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1367.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1368.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1369.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1370.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment


                                                 211
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.212 Filed 04/22/21 Page 212 of 245




       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT CXXIX – PAY DISCRIMINATION BASED ON GENDER PURSUANT TO THE EQUAL PAY
  ACT (29 USC 206 ET. SEQ.) – ASSERTED BY PLAINTIFF TENEIA CLEMENT AGAINST GLWA

    1371.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1372.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Equal Pay Act.

    1373.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men to negotiate higher pay rates and job titles, with the same or less experience as that of

       Plaintiff.

    1374.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white male employees,

       resulting in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1375.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Equal Pay Act.

      COUNT CXXX– AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
     EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF TENEIA
                             CLEMENT AGAINST GLWA

    1376.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.
                                                212
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.213 Filed 04/22/21 Page 213 of 245




    1377.      During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1378.      Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1379.      Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            a. Failing to provide a work environment free from discrimination on the basis of age;

            b. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

               to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

               the status of Plaintiff; and

            c. Demoting, constructively discharging or otherwise discriminating against Plaintiff

               with respect to her employment, compensation, or a term, condition, or privilege of

               employment.

    1380.      Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1381.      Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1382.      If Plaintiff had been younger, she would not have been treated in the manner

       described.

                                                213
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.214 Filed 04/22/21 Page 214 of 245




    1383.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXXXI – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
     SEQ.) – ASSERTED BY PLAINTIFF TENEIA CLEMENT AGAINST AFSCME LOCAL 2920

    1384.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1385.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1386.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1387.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1388.         Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1389.         Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:




                                                  214
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.215 Filed 04/22/21 Page 215 of 245




            a. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            b. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            c. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1390.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXXXII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
  SEQ.) – ASSERTED BY PLAINTIFF TENEIA CLEMENT AGAINST GLWA AND AFSCME LOCAL
                                         2920

    1391.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1392.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1393.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1394.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1395.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

                                                  215
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.216 Filed 04/22/21 Page 216 of 245




    1396.        The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1397.        Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1398.        Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1399.        Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1400.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

        COUNT CXXXIII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000
            ET. SEQ.) – ASSERTED BY PLAINTIFF ALFRED TEASLEY AGAINST GLWA

    1401.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1402.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

                                                 216
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.217 Filed 04/22/21 Page 217 of 245




    1403.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1404.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1405.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1406.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

   COUNT CXXXIV – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
  RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF ALFRED TEASLEY AGAINST
                                        GLWA

    1407.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1408.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1409.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1410.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

                                                  217
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.218 Filed 04/22/21 Page 218 of 245




            d. Failing to provide a work environment free from racial discrimination;

            e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    1411.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1412.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1413.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1414.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT CXXXV – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED
                 BY PLAINTIFF ALFRED TEASLEY AGAINST GLWA

    1415.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.




                                                  218
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.219 Filed 04/22/21 Page 219 of 245




    1416.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1417.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1418.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1419.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1420.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT CXXXVI – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201
   ET. SEQ.) – ASSERTED BY PLAINTIFF ALFRED TEASLEY AGAINST AFSCME LOCAL 2920

    1421.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.



                                                 219
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.220 Filed 04/22/21 Page 220 of 245




    1422.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1423.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1424.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1425.         Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1426.         Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            a. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            b. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            c. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1427.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a



                                                  220
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.221 Filed 04/22/21 Page 221 of 245




       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXXXVII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
  SEQ.) – ASSERTED BY PLAINTIFF ALFRED TEASLEY AGAINST GLWA AND AFSCME LOCAL
                                        2920

    1428.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1429.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1430.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1431.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1432.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1433.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1434.         Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).




                                                  221
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.222 Filed 04/22/21 Page 222 of 245




    1435.        Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1436.        Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1437.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

   COUNT CXXXVIII – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET.
          SEQ.) – ASSERTED BY PLAINTIFF ROGER GREENWOOD AGAINST GLWA

    1438.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1439.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1440.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1441.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.



                                                  222
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.223 Filed 04/22/21 Page 223 of 245




    1442.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1443.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

    COUNT CXXXIX – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL
     RIGHTS ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF ROGER GREENWOOD
                                  AGAINST GLWA

    1444.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1445.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1446.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1447.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            d. Failing to provide a work environment free from racial discrimination;

            e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and




                                                223
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.224 Filed 04/22/21 Page 224 of 245




            f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                  with respect to his employment, compensation, or a term, condition, or privilege of

                  employment.

    1448.         Defendant, by and through its agents, representatives, and employees, were

        predisposed to discriminate on the basis of race and acted in accordance with that

        predisposition.

    1449.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

        and sensibilities.

    1450.         If Plaintiff had been a race other than African American, he would not have been

        treated in the manner described.

    1451.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

        Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

        suffered mental anguish, physical and emotional distress, humiliation, and embarrassment

  COUNT CXL – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED BY
                     PLAINTIFF ROGER GREENWOOD AGAINST GLWA
    1452.   Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    1453.         Plaintiff is an Employee, and Defendant is an employer, within the statutory

        meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1454.         Defendant, GLWA, by engaging in a discriminatory compensation decision and

        hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

        hiring practice by way of unfairly and disproportionately, allowing similarly situated white




                                                   224
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.225 Filed 04/22/21 Page 225 of 245




       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1455.         Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1456.         Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1457.         In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

  COUNT CXLI – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
   SEQ.) – ASSERTED BY PLAINTIFF ROGER GREENWOOD AGAINST GLWA AND AFSCME
                                    LOCAL 2920

    1458.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1459.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1460.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.




                                                  225
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.226 Filed 04/22/21 Page 226 of 245




    1461.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1462.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            d. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            e. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            f. By refusing to bargain collectively with the representatives of its public employees.
    1463.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            d. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            e. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            f. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1464.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

   COUNT CXLII – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
   SEQ.) – ASSERTED BY PLAINTIFF ROGER GREENWOOD AGAINST GLWA AND AFSCME
                                    LOCAL 2920



                                                 226
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.227 Filed 04/22/21 Page 227 of 245




    1465.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1466.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1467.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1468.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1469.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1470.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1471.         Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1472.         Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1473.         Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of



                                                  227
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.228 Filed 04/22/21 Page 228 of 245




       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1474.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXLIII – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED
                   BY PLAINTIFF RAVI YELAMANCHI AGAINST GLWA

    1475.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1476.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1477.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1478.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.




                                                228
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.229 Filed 04/22/21 Page 229 of 245




    1479.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1480.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

       COUNT CXLIV – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET.
               SEQ.) – ASSERTED BY PLAINTIFF LEMONT BOYD AGAINST GLWA

    1481.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1482.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1483.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1484.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1485.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.




                                                  229
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.230 Filed 04/22/21 Page 230 of 245




    1486.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

        Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

        suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT CXLV – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
    ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF LEMONT BOYD AGAINST GLWA
    1487.   Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

        herein.

    1488.         During Plaintiff’s employment at Defendant, Defendant, through its employees,

        agents, and representatives, intentionally discriminated against Plaintiff in the terms and

        conditions of employment based on the unlawful consideration of race.

    1489.         Plaintiff was subjected to race discrimination by Defendant, by and through its

        agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

        Larsen Civil Rights Act.

    1490.         Defendants, by and through their agents, servants, and employees, violated the

        Elliot-Larsen Civil Rights Act by the following acts:

            d. Failing to provide a work environment free from racial discrimination;

            e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                  to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                  the status of Plaintiff; and

            f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                  with respect to his employment, compensation, or a term, condition, or privilege of

                  employment.




                                                  230
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.231 Filed 04/22/21 Page 231 of 245




    1491.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1492.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1493.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1494.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXLVI – VIOLATION OF THE LILLY LEDBETTER FAIR PAY ACT OF 2009 – ASSERTED
                    BY PLAINTIFF LEMONT BOYD AGAINST GLWA

    1495.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1496.        Plaintiff is an Employee, and Defendant is an employer, within the statutory

       meaning of the Lilly Ledbetter Fair Pay Act of 2009.

    1497.        Defendant, GLWA, by engaging in a discriminatory compensation decision and

       hiring practice, subjected Plaintiffs to said discriminatory compensation decision and/or,

       hiring practice by way of unfairly and disproportionately, allowing similarly situated white

       men and women to negotiate higher pay rates and job titles, with the same or less

       experience as that of Plaintiff.

    1498.        Plaintiff is a person affected by GLWA’s application of a discriminatory

       compensation decision and/or hiring practice, including each and every time wages,

                                                  231
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.232 Filed 04/22/21 Page 232 of 245




       benefits, or other compensation was paid to similarly situated white employees, resulting

       in whole or in part from GLWA’s pay scale and hiring practice decisions.

    1499.        Defendant GLWA’s discriminatory compensation decision and hiring practice

       amounts to unlawful employment practice under the terms of the Lilly Ledbetter Fair Pay

       Act of 2009. 42 USC 2000e-5(e)(3)(A).

    1500.        In addition to any relief under 42 USC 1981a, plaintiff is entitled to recover back

       pay for up to two years preceding the filing of the charge, where the unlawful employment

       practices that have occurred during the charge-filing period are similar or related to

       discriminatory employment practices with regard to compensation that occurred outside

       the time for filing a charge. 42 USC 2000e-5(e)(3)(B).

    COUNT CXLVII – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
  EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF LEMONT BOYD
                                 AGAINST GLWA

    1501.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1502.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1503.        Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1504.        Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

            d. Failing to provide a work environment free from discrimination on the basis of age;

                                                 232
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.233 Filed 04/22/21 Page 233 of 245




            e. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                  to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                  the status of Plaintiff; and

            f. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                  with respect to his employment, compensation, or a term, condition, or privilege of

                  employment.

    1505.         Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1506.         Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1507.         If Plaintiff had been younger, he would not have been treated in the manner

       described.

    1508.         As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CXLVIII – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201
  ET. SEQ.) – ASSERTED BY PLAINTIFF LEMONT BOYD AGAINST GLWA AND AFSCME LOCAL
                                                  2920

    1509.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1510.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

                                                   233
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.234 Filed 04/22/21 Page 234 of 245




    1511.      Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1512.      Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1513.      Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            a. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            b. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            c. By refusing to bargain collectively with the representatives of its public employees.
    1514.      Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            d. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            e. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            f. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1515.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.



                                                 234
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.235 Filed 04/22/21 Page 235 of 245




   COUNT CXLIX – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET.
 SEQ.) – ASSERTED BY PLAINTIFF LEMONT BOYD AGAINST GLWA AND AFSCME LOCAL 2920

    1516.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1517.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1518.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1519.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1520.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1521.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1522.         Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).

    1523.         Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).




                                                  235
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.236 Filed 04/22/21 Page 236 of 245




    1524.        Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1525.        As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

            COUNT CL – RACIAL DISCRIMINATION PURSUANT TO TITLE VII (42 USC 2000 ET.
             SEQ.) – ASSERTED BY PLAINTIFF HAROLD L. ROBINSON, SR. AGAINST GLWA

    1526.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1527.        Plaintiff’s race was a factor that made an impact on Defendant’s decision to subject

       him to the wrongful and discriminatory treatment as outlined throughout this Complaint.

    1528.        Defendant, by its agents, representatives, and employees, treated Plaintiff

       differently from similarly situated employees who are not African American in the terms

       and conditions of employment, based on an unlawful consideration of race.

    1529.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1530.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.




                                                  236
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.237 Filed 04/22/21 Page 237 of 245




    1531.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation and embarrassment.

  COUNT CLI – RACIAL DISCRIMINATION PURSUANT TO THE ELLIOT LARSEN CIVIL RIGHTS
  ACT (MCL 37.201 ET. SEQ.) – ASSERTED BY PLAINTIFF HAROLD L. ROBINSON, SR. AGAINST
                                          GLWA
   1532.    Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1533.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of race.

    1534.        Plaintiff was subjected to race discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Elliot-

       Larsen Civil Rights Act.

    1535.        Defendants, by and through their agents, servants, and employees, violated the

       Elliot-Larsen Civil Rights Act by the following acts:

            g. Failing to provide a work environment free from racial discrimination;

            h. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            i. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.



                                                 237
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.238 Filed 04/22/21 Page 238 of 245




    1536.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of race and acted in accordance with that

       predisposition.

    1537.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1538.        If Plaintiff had been a race other than African American, he would not have been

       treated in the manner described.

    1539.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

     COUNT CLII – AGE DISCRIMINATION PURSUANT TO THE AGE DISCRIMINATION IN
    EMPLOYMENT ACT OF 1967 (29 USC 621 ET. SEQ.) – ASSERTED BY PLAINTIFF HAROLD
                          ROBINSON, SR. AGAINST GLWA

    1540.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1541.        During Plaintiff’s employment at Defendant, Defendant, through its employees,

       agents, and representatives, intentionally discriminated against Plaintiff in the terms and

       conditions of employment based on the unlawful consideration of age.

    1542.        Plaintiff was subjected to age discrimination by Defendant, by and through its

       agents, servants, employees, and contractors, said acts being made unlawful by the Age

       Discrimination in Employment Act of 1967.

    1543.        Defendants, by and through their agents, servants, and employees, violated the Age

       Discrimination in Employment Act of 1967 by the following acts:

                                                  238
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.239 Filed 04/22/21 Page 239 of 245




            g. Failing to provide a work environment free from discrimination on the basis of age;

            h. Limiting, segregating, or classifying Plaintiff in a way in which deprived, or tended

                 to deprive Plaintiff of an employment opportunity or otherwise adversely affecting

                 the status of Plaintiff; and

            i. Demoting, constructively discharging or otherwise discriminating against Plaintiff

                 with respect to his employment, compensation, or a term, condition, or privilege of

                 employment.

    1544.        Defendant, by and through its agents, representatives, and employees, were

       predisposed to discriminate on the basis of age and acted in accordance with that

       predisposition.

    1545.        Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

       and sensibilities.

    1546.        If Plaintiff had been younger, he would not have been treated in the manner

       described.

    1547.        As a direct and proximate result of Defendant’s wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, and has

       suffered mental anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CLIII – VIOLATION OF THE PUBLIC EMPLOYEE RELATIONS ACT (MCL 423.201 ET.
  SEQ.) – ASSERTED BY PLAINTIFF HAROLD ROBINSON, SR. AGAINST GLWA AND AFSCME
                                    LOCAL 2920

    1548.        Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.




                                                  239
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.240 Filed 04/22/21 Page 240 of 245




    1549.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1550.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1551.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of Michigan’s Public Employee Relations Act that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1552.         Defendant GLWA has violated provisions of MCL 423.210(1), specifically by

       engaging in the following acts:

            g. Discrimination in regard to hire, terms, or other conditions of employment to
               encourage or discourage membership in a labor organization;
            h. Discrimination against a public employee because he or she has given testimony or
               instituted proceedings under this act; and
            i. By refusing to bargain collectively with the representatives of its public employees.
    1553.         Moreover, Defendant, AFSCME Local 2920 has also violated MCL 423.210(2), by

       engaging in the following acts:

            j. By Restraining or coercing public employees in the exercise of the rights, such as
               the ability to collectively bargain, and the ability to file and investigate grievances
               regarding Defendant GLWA’s discriminatory employment practices;
            k. By causing, or attempting to cause a Defendant GLWA, a public employer to
               discriminate against Plaintiff, a public employee in violation of subsection MCL
               423.210(1)(c); and
            l. By refusing to engage in bargaining collectively with Defendant/Public employer,
               GLWA.
    1554.         As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a



                                                  240
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.241 Filed 04/22/21 Page 241 of 245




       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

 COUNT CLIV – VIOLATION OF THE NATIONAL LABOR RELATIONS ACT (29 USC 151 ET. SEQ.)
  – ASSERTED BY PLAINTIFF HAROLD L. ROBINSON AGAINST GLWA AND AFSCME LOCAL
                                      2920

    1555.         Plaintiffs incorporates and realleges all above paragraphs as if set forth in full

       herein.

    1556.         Plaintiff, by definition, is a public employee within the definition of MCL 423.201

       et. seq.

    1557.         Plaintiff was involuntarily shifted into Defendant, AFSCME Local 2920, upon

       transfer from DWSD to Defendant, GLWA.

    1558.         Both the Defendant-Employer, and the Defendant-Labor Union, engaged in acts

       and/or omissions in violation of the National Labor Relations Act (“NLRA”) that have

       severely damaged Plaintiffs in terms of their wages, benefits, and retirement.

    1559.         Specifically, Defendants had a duty to meet and bargain in good faith. See 29 USC

       158(a)(5), (d).

    1560.         The rule of good-faith bargaining has two requirements: (1) that the parties

       physically appear at bargaining sessions and (2) that they approach negotiations with an

       eye toward reaching an agreement.

    1561.         Further, NLRA §§8(a)(5) and 8(d) impose a duty on employers and unions to

       bargain over mandatory subjects, such as “wages, hours and other terms and conditions of

       employment.” 29 USC 158(a)(5), (d).




                                                  241
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.242 Filed 04/22/21 Page 242 of 245




    1562.      Moreover, examples of mandatory subjects include wages, health and retirement

       benefits, hours, and in-plant food prices, Ford Motor Co v NLRB, 441 US 488 (1979).

    1563.      Here, Defendants GLWA and AFSCME LOCAL 2920 failed or otherwise refused to

       meet, confer, and collectively bargain in good faith regarding mandatory subjects of

       Plaintiffs’ Employment, such as their wages, shift premiums, hourly schedules, and

       retirement benefits.

    1564.      As a direct and proximate result of Defendants’ wrongful acts and omissions,

       Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits, such as Paid

       Time Off, Shift Premiums, and likewise, further, Plaintiff has lost retirement benefits as a

       direct result of Defendants’ Acts and Omissions, further, Plaintiff has suffered mental

       anguish, physical and emotional distress, humiliation, and embarrassment.

  COUNT CLV – VIOLATION OF THE ADA – ASSERTED BY AURELIA MORGAN AGAINST GLWA

    1565.      Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

    1566.      Defendant, GLWA, is an employer under the statutory definition provided by the

       ADA.

    1567.      Plaintiff, Aurelia Morgan, has a physical disability that affects major life activities

       of Plaintiff, such as performing indoor tasks in the presence of heat and asbestos exposure.

    1568.      Based on the foregoing facts outlined above, Plaintiff Aurelia Morgan was capable

       of finding and performing alternative work that did not involve the tasks affected by her

       disability.

    1569.      Plaintiff is qualified for the position, as she is an individual who can perform the

       essential functions of her job as an employee at Defendant’s Wastewater Treatment Plant.

                                                 242
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.243 Filed 04/22/21 Page 243 of 245




    1570.     The ADA makes it unlawful to discriminate against a qualified individual in the

       terms and conditions of employment on the basis of disability. 42 USC 12112(a).

    1571.     By rejecting Plaintiff’s well-documented medical condition, and by forcing

       Plaintiff to carry out a job in which was expressly against her numerous Doctor’s

       restrictions, Defendant discriminated against Plaintiff because of her disability.

    1572.     Plaintiff made her need for an accommodation known, and Defendant’s employees

       and agents refused to cooperate with Plaintiff in giving her a job function that worked

       within the confines of her medical restriction.

    1573.     Defendant conducted itself with malice or with reckless indifference to Plaintiff’s

       federally protected rights.

    1574.     As a direct and proximate result of Defendant’s discrimination on the basis of

       disability, Plaintiff has suffered lost wages, benefits, and loss of employment opportunities.

       In addition, Defendant’s failure to make reasonable accommodation to Plaintiff has caused

       or continues to cause Plaintiff to suffer substantial damages for pecuniary losses, mental

       anguish, loss of enjoyment of life, and other nonpecuniary losses.

   COUNT CLVI – VIOLATION OF THE PDCRA – ASSERTED BY AURELIA MORGAN AGAINST
                                    GLWA

    1575.     Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

    1576.     At all material times, Plaintiff was employed by Defendant.

    1577.     Plaintiff’s asthma constitutes a disability, as that term is defined by and within the

       meaning of the PDCRA, MCL 37.1103(d).




                                                243
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.244 Filed 04/22/21 Page 244 of 245




    1578.      Based on the foregoing facts outlined above, Plaintiff Aurelia Morgan was capable

       of finding and performing alternative work that did not involve the tasks affected by her

       disability.

    1579.      Plaintiff is qualified for the position, as she is an individual who can perform the

       essential functions of her job as an employee at Defendant’s Wastewater Treatment Plant

    1580.      By forcing Plaintiff to carry out a job in which was expressly against her numerous

       Doctor’s restrictions, Defendant discriminated against Plaintiff because of her disability.

    1581.      Plaintiff made her need for an accommodation known, and Defendant’s employees

       and agents refused to cooperate with Plaintiff in giving her a job function that worked

       within the confines of her medical restriction.

    1582.      The actions of Defendant and its agents, representatives, and employees were

       intentional in their disregard for the rights and sensibilities of Plaintiff.

    1583.      As a direct and proximate result of Defendant’s unlawful discrimination, Plaintiff

       has sustained injuries and damages, including the loss of earnings and earning capacity;

       loss of fringe and pension benefits; mental and emotional distress; humiliation and

       embarrassment; loss of career opportunities; and loss of the ordinary pleasures of everyday

       life, including the right to seek and pursue a gainful occupation of choice.

                                           REQUEST FOR RELIEF

    WHEREFORE, Plaintiffs each respectfully requests that this Honorable Court grant a Judgment

 in favor of Plaintiff and against Defendants, GREAT LAKES WATER AUTHORITY, AFSCME LOCAL

 2920, and LAKE SHORE GLOBAL CORPORATION as follows:

    A) Legal Relief

                                                  244
Case 2:21-cv-10911-VAR-DRG ECF No. 1, PageID.245 Filed 04/22/21 Page 245 of 245




           1) Compensatory damages in excess of $75,000.00 to which each Plaintiff is
              found to be entitled;

           2) For each and every applicable count this Court finds that Defendant has violated
              the Lilly Ledbetter Fair Pay Act of 2009, award each Plaintiff his or her back pay
              for up to two years preceding the filing of the charge, pursuant to 42 USC 2000e-
              5(e)(3)(B);

           3) Liquidated damages in whatever amount each Plaintiff is found to be
              entitled; and
           4) An award of interest, court costs, expert witness fees, and reasonable
              attorney fees.

    B) Equitable Relief

           1) An injunction prohibiting any further acts of wrongdoing, discrimination,
              or retaliation; and;

           2) Whatever other equitable relief appears appropriate at the time of final
              judgment.
                                                       Respectfully submitted,
                                                     THE RUBINSTEIN LAW FIRM
       DATED: APRIL 22, 2021
                                                        By:Jan Jeffrey Rubinstein
                                                        Jan Jeffrey Rubinstein (P57937)
                                                        Attorney for Plaintiffs


                                         JURY DEMAND

       All named Plaintiffs hereby demand a jury trial in this matter.

                                                       Respectfully submitted,
                                                     THE RUBINSTEIN LAW FIRM
       DATED: APRIL 22, 2021
                                                     By:Jan Jeffrey Rubinstein
                                                       Jan Jeffrey Rubinstein (P57937)
                                                       Attorney for Plaintiff




                                               245
